                Case 19-11842-LSS              Doc 223       Filed 09/13/19         Page 1 of 63



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

AVENUE STORES, LLC, et al.,1                                  Case No. 19-11842 (LSS)

                            Debtors.                          (Jointly Administered)

                                                              Docket Ref. No. 13 & 59

    ORDER (I) AUTHORIZING THE DEBTORS, ON A FINAL BASIS, TO (A) OBTAIN
       POST-PETITION FINANCING, (B) GRANT LIENS AND SUPERPRIORITY
    ADMINISTRATIVE EXPENSE CLAIMS TO POST-PETITION LENDERS AND (C)
    UTILIZE CASH COLLATERAL, (II) PROVIDING ADEQUATE PROTECTION TO
    THE PRE-PETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC
      STAY, AND (IV) GRANTING RELATED RELIEF, PURSUANT TO 11 U.S.C.
                     SECTIONS 105, 361, 362, 363, 364 AND 507

         Upon the motion (“Motion”) of Avenue Stores, LLC (“Avenue Stores”) and Ornatus

URG Gift Cards, LLC (“Ornatus Gift Cards” with Avenue Stores collectively referred to as

“Borrower”), Orantus URG Holdings, LLC (“Ornatus Holdings”), and Ornatus URG Real

Estate, LLC (“Ornatus RE” collectively, with Borrowers and Ornatus Holdings, the “Debtors”

and each, a “Debtor”) in the above-captioned Chapter 11 cases (collectively, “Cases”), pursuant

to Sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), and 507(b) of Title 11 of

the United States Code, 11 U.S.C. § 101 et seq. (“Bankruptcy Code”) and Rules 2002, 4001,

6004 and 9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and Rule

2002-1, 4001-2, and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure (“Local

Rules”) of the United States Bankruptcy Court for the District of Delaware (this “Court”)

seeking entry of a final order (the “Final Order”) granting the following relief:


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365 West
Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.


074658.19016/121742149v.3
               Case 19-11842-LSS         Doc 223      Filed 09/13/19     Page 2 of 63



        1.      authorization and approval for the Debtors to obtain up to $12,000,000 in post-

petition financing (the “DIP Facility”) pursuant to and in accordance with the terms and

conditions of a certain Debtor-In-Possession Credit Agreement (as it may be amended, modified,

supplemented, extended, restated or replaced from time to time, the “DIP Credit Agreement”),

substantially as filed with the Court and attached hereto as Exhibit 2, by and among the Debtors,

as borrowers, PNC Bank, National Association, in its capacity as administrative agent and

collateral agent, (in such capacity, “DIP Agent”) and the financial institutions from time to time

party thereto, as lenders, (collectively, including any financial institution that may issue letters of

credit on behalf of any Debtor, “DIP Lenders” and together with the DIP Agent, the “DIP

Secured Parties”), which may, inter alia, be used for the following purposes:

                            a)   for general operating and working capital purposes in accordance

with the DIP Financing Documents and as limited by the Approved Budget (as defined below);

                            b)   for making adequate protection payments and other payments as

provided in this Final Order;

                            c)   for making payment of transaction expenses as well as fees, costs

and other expenses as provided in this Final Order; and

                            d)   in the DIP Agent’s sole discretion, making payment in full of all

outstanding amounts owing under the Pre-Petition ABL Credit Agreement (as defined below)

(the “Final Roll-Up”).

        2.      approval of and authorization and direction for Debtors to (a) enter into, execute

and perform under (i) the DIP Credit Agreement and (ii) all security agreements, pledge

agreements, notes, guarantees, mortgages, deeds of trust, control agreements, Uniform

Commercial Code financing statements, certificates, reports and other agreements, documents



                                                  2
074658.19016/121742149v.3
               Case 19-11842-LSS       Doc 223       Filed 09/13/19   Page 3 of 63



and instruments either or both executed and/or delivered with or to the DIP Agent and/or the DIP

Lenders in connection with or related thereto (collectively, as amended, modified, supplemented,

extended, restated or replaced from time to time, the “DIP Financing Documents”) and (b) take

and perform all other acts and steps as may be required or contemplated by or in connection with

the DIP Financing Documents and this Final Order;

        3.      granting to the DIP Agent, for itself and on behalf of the DIP Lenders, first

priority, priming, valid, perfected and enforceable Liens (as defined in section 101 (37) of the

Bankruptcy Code) in and upon all of the DIP Collateral (as defined below), subject only to the

Carve-Out (as defined below) and any Senior Liens (as defined below), to secure all existing and

future obligations and liabilities of every kind or nature (including without limitation bank

products, reimbursement obligations in respect of letters of credit, and indemnity obligations)

under or in connection with the DIP Financing Documents, whether due or to become due,

absolute or contingent, (collectively, the “Post-Petition Obligations”) as provided by and more

fully defined in, the DIP Financing Documents;

        4.      granting to the DIP Agent and the DIP Lenders allowed superpriority

administrative expense claim status for the Post-Petition Obligations, subject only to the Carve-

Out, in accordance with the terms of this Final Order;

        5.      authorizing the Debtors’ use in accordance with the terms of the DIP Financing

Documents and as limited by the Approved Budget of “cash collateral” (“Cash Collateral”) as

such term is defined in section 363 of the Bankruptcy Code and shall include, without limitation,

all cash and cash equivalents of the Debtors, whenever or wherever acquired, and the proceeds of

all collateral pledged to the Pre-Petition ABL Agent (as defined below) and to the DIP Agent, as

well as the Pre-Petition Subordinated Lender, all in accordance with the terms set forth herein;



                                                 3
074658.19016/121742149v.3
               Case 19-11842-LSS      Doc 223      Filed 09/13/19   Page 4 of 63



        6.      granting adequate protection, including without limitation Adequate Protection

Liens, First Lien Adequate Protection Claims, and First Lien Adequate Protection Payments

(each as defined below) to (a) PNC Bank, National Association, in its capacity as administrative

agent and collateral agent, (in such capacities, the “Pre-Petition ABL Agent) under that certain

Revolving Credit and Security Agreement dated as of April 12, 2019 (as amended, modified,

supplemented, or extended from time to time, the “Pre-Petition ABL Credit Agreement”) by

and among the Debtors, the Pre-Petition ABL Agent and the financial institutions party thereto

from time to time (collectively, the “Pre-Petition ABL Lenders”, and together with the Pre-

Petition ABL Agent, sometimes collectively referred to as the “Pre-Petition ABL Secured

Parties”) and all security agreements, pledge agreements, notes, mortgages, guarantees, control

agreements, collateral access agreements, subordination agreements, and related agreements and

documents (collectively, with the Pre-Petition ABL Credit Agreement, as amended, modified,

supplemented, extended, restated or replaced from time to time, the “Pre-Petition ABL

Financing Documents”), (b) the Pre-Petition ABL Lenders, and (c) Ornatus URG Funding,

LLC (the “Pre-Petition Subordinated Lender”) under that certain Master Subordinated Note

dated as of April 12, 2019 (as amended, modified, supplemented, or extended from time to time,

the “Pre-Petition Subordinated Note”) made by Ornatus Holdings, as Payor, Avenue Stores,

Ornatus Gift Cards, and Ornatus URG Real Estate, LLC, as Obligors, and payable to Pre-Petition

Subordinated Lender, as Payee, and acknowledged by the Pre-Petition ABL Agent, and all

related agreements and documents, including, but not limited to the Liquidity Support

Agreement dated as of April 12, 2019 by and among Avenue Stores, LLC, Ornatus Gift Cards,

Ornatus Holdings, and Pre-Petition Subordinated Lender (collectively, with the Pre-Petition

Subordinated Note, as amended, modified, supplemented, extended, restated or replaced from



                                               4
074658.19016/121742149v.3
               Case 19-11842-LSS       Doc 223      Filed 09/13/19    Page 5 of 63



time to time, the “Pre-Petition Subordinated Financing Documents”), all such adequate

protection with the priority set forth in this Final Order and otherwise in accordance with the

terms set forth in this Final Order, with respect to the use and aggregate diminution in the value

of their respective interests in the Pre-Petition Collateral (as defined below), including the Cash

Collateral;

        7.      approving the application of collections and proceeds of all of the Pre-Petition

Collateral (as defined below) and DIP Collateral (as defined below) and the payment of Pre-

Petition Obligations (as defined below) and Post-Petition Obligations in the manner and on the

terms set forth in this Final Order;

        8.      the waiver by the Debtors of (a) any right to surcharge the DIP Collateral and the

Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code, (b) any rights under the

“equities of the case” exception in section 552(b) of the Bankruptcy Code, and (c) the equitable

doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral and the

Prepetition Collateral;

        9.      modifying the automatic stay imposed by section 362 of the Bankruptcy Code to

the extent hereinafter set forth and waiving the fourteen (14) day stay provisions of Bankruptcy

Rules 4001(a)(3); and

        10.     waiving any applicable stay (including under Bankruptcy Rule 6004) and

provision for immediate effectiveness of this Final Order.

        Notice of the Motion, the relief requested therein, and the Final Hearing (as defined

below) (“Notice”) having been served by the Debtors in accordance with Bankruptcy Rule

4001(c) on: (i) the United States Trustee for the District of Delaware (“U.S. Trustee”); (ii) the

Internal Revenue Service and all taxing authorities of states in which the Debtors are doing



                                                5
074658.19016/121742149v.3
               Case 19-11842-LSS        Doc 223      Filed 09/13/19    Page 6 of 63



business; (iii) counsel to the Pre-Petition ABL Agent and the DIP Agent; (iv) counsel to the Pre-

Petition Subordinated Lender; (v) the holders of the twenty (20) largest unsecured claims against

the Debtors’ Estates; (vi) all parties known to the Debtors who hold any liens or security interests

in the Debtors’ assets, including those parties who have filed UCC-1 financing statements

against the Debtors, or who, to the Debtors’ knowledge, have asserted any liens on any of the

Debtors’ assets; (vii) all landlords and warehouseman of the Debtors; (viii) all guarantors of the

Pre-Petition Obligations or Pre-Petition Subordinated Obligations; (ix) all creditors known to the

Debtors to be holding a judgment against any of the Debtors; (x) all creditors known to the

Debtors to be holding a claim under Bankruptcy Code section 503(b)(9); (xi) any governmental

bodies holding a claim against the Debtors; (xii) any other parties claiming an interest in the Pre-

Petition Collateral; and (xiii) all other parties entitled to receive notice pursuant to the

Bankruptcy Rules and the Local Rules (collectively, the “Noticed Parties”).

        The initial hearing on the Motion having been held by this Court on August 20, 2019

(“Interim Hearing”) following which the Court entered its Order (I) Authorizing the Debtors,

on an Interim Basis, to (A) Obtain Post-Petition Financing, (B) Grant Liens and Superpriority

Administrative Expense Claims to Post-Petition Lenders And (C) Utilize Cash Collateral, (II)

Providing Adequate Protection to the Pre-Petition Secured Parties, (III) Modifying the

Automatic Stay, (IV) Granting Related Relief, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363,

364 And 507, And (V) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 and Local

Rule 4001-2 [Dkt. No. 59] (“Interim Order”). The final hearing on the Motion having been

held by this Court on September 13, 2019 (“Final Hearing”).

        Based upon the record made by the Debtors at the Final Hearing, including the Motion,

the Declaration of David Rhoads filed contemporaneously with the Motion (the “First Day



                                                 6
074658.19016/121742149v.3
                Case 19-11842-LSS             Doc 223        Filed 09/13/19        Page 7 of 63



Declaration”), and the filings and pleadings in the Cases, with all objections, if any, to the entry

of the Final Order having been withdrawn, resolved or overruled, and after due deliberation and

consideration, and good and sufficient cause appearing therefor:

         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:2

         A.      Petition. On August 16, 2019 (“Petition Date”), each Debtor filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their properties as debtors-in-possession pursuant to Bankruptcy

Code sections 1107(a) and 1108. On August 27, 2019, the U.S. Trustee appointed the official

committee of unsecured creditors (the “Committee”). No trustee or examiner has been appointed

in the Chapter 11 cases or any other statutory committee has been appointed in these Chapter 11

cases.

         B.      Jurisdiction and Venue. The Court has jurisdiction of these Cases, the Motion,

this Final Order and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. The Motion is a “core” proceeding as defined

in 28 U.S.C. §§ 157(b)(2)(A), (D) and (M). Venue of the Cases and the Motion in this Court is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         C.      Notice.      The Final Hearing is being held pursuant to the authorization of

Bankruptcy Rule 4001 after notice was provided to the Notice Parties in accordance with

Bankruptcy Rule 4001(b) and (c).

2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact pursuant to Fed. R. Bankr. P. 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. Any
statements of the Court from the bench at the Final Hearing shall constitute additional findings of fact and
conclusions of law as appropriate and are expressly incorporated by reference into this Final Order to the extent not
inconsistent herewith.

                                                         7
074658.19016/121742149v.3
               Case 19-11842-LSS            Doc 223         Filed 09/13/19   Page 8 of 63



        D.      Debtors’ Acknowledgments and Agreements. Without prejudice to the rights of

certain non-Debtor parties specifically set forth in Section IX below, the Debtors admit, stipulate,

acknowledge, and agree that:

                (1)         Pre-Petition ABL Financing Documents. Prior to the commencement of

the Cases, the Pre-Petition ABL Secured Parties made loans, advances and provided other

financial accommodations pursuant to the Pre-Petition ABL Financing Documents to the

Borrower. Ornatus RE (“Pre-Petition ABL Guarantor”) guaranteed the Pre-Petition

Obligations (as defined below) of the Borrower under the Pre-Petition ABL Credit Agreement as

provided in Article XVII of the Pre-Petition ABL Credit Agreement. The Pre-Petition

Obligations (as defined below) shall be deemed to have been automatically accelerated on the

Petition Date as a result of the commencement of the Cases in accordance with the terms of the

Pre-Petition ABL Financing Documents and all commitments of the Pre-Petition ABL Secured

Parties have been terminated.

                (2)         Pre-Petition Obligations.

                            a)     As of the Petition Date, the aggregate amount of all Obligations (as

defined in the Pre-Petition ABL Credit Agreement) owing by Pre-Petition Borrower to the Pre-

Petition ABL Secured Parties under and in connection with the Pre-Petition ABL Financing

Documents was not less than (a) $15,262,763.08, consisting of Revolving Advances outstanding

under (and as defined in) the Pre-Petition ABL Credit Agreement, plus interest accrued and

accruing thereon at the rate in effect on the Petition Date, plus (b) outstanding letters of credit in

the aggregate amount of $1,006,246.23, plus (c) accrued and accruing fees, plus (d) all accrued

and accruing costs and expenses (including attorneys’ fees and legal expenses), plus (e) all

accrued and accruing charges and obligations in respect of Cash Management Products and



                                                        8
074658.19016/121742149v.3
               Case 19-11842-LSS             Doc 223      Filed 09/13/19    Page 9 of 63



Services (as defined in the Pre-Petition ABL Credit Agreement), plus (f) any other charges and

liabilities accrued, accruing or chargeable, whether due or to become due, matured or contingent,

under the Pre-Petition ABL Credit Agreement (collectively, “Pre-Petition Obligations”;

together with the Post-Petition Obligations, the “ABL Obligations”). Without limiting the

foregoing, the Pre-Petition Obligations shall include all indemnification obligations of Borrower

and Guarantors to the Pre-Petition ABL Secured Parties arising under the Pre-Petition ABL

Financing Documents, including without limitation the indemnitee and other protections

provided to indemnitees under the obligations arising under the Pre-Petition ABL Credit

Agreement which survive payment in full of the Pre-Petition Obligations.

                            b)     The Pre-Petition Obligations constitute allowed, legal, valid,

binding, enforceable, and non-avoidable obligations of Pre-Petition Borrower and Pre-Petition

ABL Guarantor, and are not subject to any offset, deduction, defense, counterclaim, avoidance,

recovery, recharacterization, or subordination pursuant to the Bankruptcy Code or any other

applicable law, and the Debtors do not possess and shall not assert any claim, counterclaim,

setoff, deduction, or defense of any kind, nature or description which would in any way impair,

reduce, or affect the validity, enforceability, and nonavoidability of any of the Pre-Petition

Obligations.

                (3)         Pre-Petition Collateral (for Pre-Petition Obligations).

                            a)     As of the Petition Date, the Pre-Petition Obligations were secured

pursuant to the Pre-Petition ABL Financing Documents by valid, binding, perfected, enforceable

and non-avoidable first priority security interests and liens (“Pre-Petition ABL Liens”) granted

by Borrower to the Pre-Petition ABL Agent, for the benefit of itself and the Pre-Petition ABL

Lenders, upon the Collateral (as defined in the Pre-Petition ABL Credit Agreement, hereafter



                                                      9
074658.19016/121742149v.3
              Case 19-11842-LSS             Doc 223       Filed 09/13/19   Page 10 of 63



“Pre-Petition Collateral”), subject only to any valid, perfected and unavoidable lien or security

interest otherwise existing as of the Petition Date which are acknowledged to be senior in

priority under the Pre-Petition Credit Agreement (collectively, “Prior Permitted Liens” and

each a “Prior Permitted Lien”). The Prior Permitted Liens together with (i) any valid,

perfected, and unavoidable lien or security interest otherwise existing as of the Petition Date,

which is senior in priority to the liens granted to the Pre-Petition ABL Secured Parties in the Pre-

Petition Collateral, and (ii) any valid and unavoidable lien or security interest, which is senior in

priority to the liens granted to the Pre-Petition ABL Secured Parties in the Pre-Petition Collateral

that is validly perfected subsequent to the Petition Date as permitted by Bankruptcy Code section

546(b), shall be collectively referred to in this Final Order as “Senior Liens”.

                            b)     The Pre-Petition ABL Agent, on behalf of the Pre-Petition ABL

Lenders, has a valid, binding and perfected nonavoidable and first priority security interest and

lien in all of Borrower’s Cash Collateral, including all amounts on deposit in all of Borrower’s

banking, checking or other deposit accounts with each of the Pre-Petition ABL Secured Parties,

whether as original collateral or proceeds of other Pre-Petition Collateral, and all such Cash

Collateral is part of the Pre-Petition Collateral.

                            c)     The Debtors do not possess and will not assert any claim,

counterclaim, setoff, deduction, or defense of any kind, nature or description which would in any

way impair, reduce, or affect the validity, enforceability and non-avoidability of any of the Pre-

Petition ABL Secured Parties’ liens, claims or security interests in the Pre-Petition Collateral,

which liens and security interests are not subject to subordination or avoidance pursuant to the

Bankruptcy Code or any other applicable law.

                (4)         Pre-Petition   Subordinated     Financing   Documents.    Prior   to   the



                                                     10
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 11 of 63



commencement of the Cases, the Pre-Petition Subordinated Lender made certain loans (the “Pre-

Petition Subordinated Loan”) to Ornatus Holdings pursuant to the Pre-Petition Subordinated

Financing Documents. Avenue Stores, Ornatus Gift Cards, and Ornatus URG Real Estate, LLC

(collectively, “Pre-Petition Subordinated Guarantors”) guaranteed the obligations of Ornatus

Holdings under the Pre-Petition Subordinated Note as provided in the Pre-Petition Subordinated

Note, which was executed by each of the Pre-Petition Subordinated Guarantors.

                (5)         Pre-Petition Subordinated Obligations.

                            a)     As of the Petition Date, the aggregate amount of all Subordinated

Obligations (as defined in the Pre-Petition Subordinated Note) owing by the Payor (as defined in

the Pre-Petition Subordinated Note) to the Pre-Petition Subordinated Lender under and in

connection with the Pre-Petition Subordinated Financing Documents was not less than (a)

$38,903,531.80 in respect of the Pre-Petition Subordinated Note, plus interest accrued and

accruing thereon at the rate in effect on the Petition Date, plus (b) accrued and accruing fees,

plus (c) all accrued and accruing costs and expenses (including attorneys’ fees and legal

expenses), plus (d) any other charges and liabilities accrued, accruing or chargeable, whether due

or to become due, matured or contingent, under the Pre-Petition Subordinated Note (collectively,

“Pre-Petition Subordinated Obligations”).

                            b)     The Pre-Petition Subordinated Obligations constitute allowed,

legal, valid, binding, enforceable, and non-avoidable obligations of the Ornatus Holdings and

Pre-Petition Subordinated Guarantors, and are not subject to any offset, deduction, defense,

counterclaim, avoidance, recovery, recharacterization, or subordination pursuant to the

Bankruptcy Code or any other applicable law, and the Debtors do not possess and shall not assert

any claim, counterclaim, setoff, deduction, or defense of any kind, nature or description which



                                                    11
074658.19016/121742149v.3
              Case 19-11842-LSS             Doc 223       Filed 09/13/19   Page 12 of 63



would in any way impair, reduce, or affect the validity, enforceability, and nonavoidability of

any of the Pre-Petition Subordinated Obligations.

                (6)         Pre-Petition Collateral (for Pre-Petition Subordinated Obligations).

                            a)     As of the Petition Date, the Pre-Petition Subordinated Obligations

were secured pursuant to the Pre-Petition Subordinated Financing Documents by valid, binding,

perfected, enforceable and non-avoidable second priority security interests and liens granted by

the Debtors to the Pre-Petition Subordinated Lender upon the Collateral (as defined in the Pre-

Petition Subordinated Note and hereafter, the “Subordinated Collateral”), subject and junior in

priority only to (i) the liens of the Pre-Petition ABL Secured Parties and (ii) the Senior Liens.

                            b)     The Pre-Petition Subordinated Lender has a valid, binding and

perfected nonavoidable and second priority security interest and lien in all of each Debtor’s Cash

Collateral, including all amounts on deposit in all of each Debtor’s banking, checking or other

deposit accounts subject and junior in priority only to the liens therein held by the Pre-Petition

ABL Secured Parties.

                            c)     The Debtors do not possess and will not assert any claim,

counterclaim, setoff, deduction, or defense of any kind, nature or description which would in any

way impair, reduce, or affect the validity, enforceability and non-avoidability of any of the Pre-

Petition Subordinated Lender’s liens, claims or security interests in the Collateral (as defined in

the Pre-Petition Subordinated Note), which liens and security interests are not subject to

subordination (other than as set forth in the Pre-Petition Subordinated Note and herein to the Pre-

Petition ABL Secured Parties) or avoidance pursuant to the Bankruptcy Code or any other

applicable law.

                (7)         For the purposes hereof, the Pre-Petition ABL Secured Parties and Pre-



                                                     12
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 13 of 63



Petition Subordinated Lender are sometimes collectively referred to herein as the “Pre-Petition

Secured Parties.”

        E.      Adequate Protection.

                (1)         Adequate Protection Obligations. The Debtors acknowledge and agree that

the Pre-Petition ABL Secured Parties and the Pre-Petition Subordinated Lender are each entitled

to and being provided with adequate protection resulting from (1) the provisions of this Final

Order granting either or both first priority and priming liens on the Pre-Petition Collateral to the

DIP Agent, for the benefit of the DIP Lenders, with respect to the DIP Facility, (2) use of the

Cash Collateral, (3) use, sale, lease, decrease, or depreciation or other diminution in value of the

Pre-Petition Collateral and the Subordinated Collateral, (4) the subordination to the Carve-Out,

and (5) the imposition of the automatic stay under Bankruptcy Code section 362(a) or otherwise

pursuant to Bankruptcy Code sections 361(a), 363(c), 364(c), and 364(d)(1); and

                (2)         The amount of the aggregate diminution in value in the Pre-Petition ABL

Secured Parties’ and the Pre-Petition Subordinated Lender’s respective interests in the Pre-

Petition Collateral and the Subordinated Collateral resulting from (1) the provisions of this Final

Order granting first priority and priming liens on the Pre-Petition Collateral to the DIP Agent, for

the benefit of the DIP Lenders, (2) use of Cash Collateral, (3) use, sale, lease, decrease or

depreciation or other diminution in value of the Pre-Petition Collateral, and (4) the imposition of

the automatic stay under Bankruptcy Code section 362(a) or otherwise pursuant to Bankruptcy

Code sections 361(a), 363(c), 364(c), and 364(d)(1) is collectively referred to in this Final Order

as “Adequate Protection Obligations”. In exchange for such adequate protection, the Pre-

Petition ABL Secured Parties and the Pre-Petition Subordinated Lender have each agreed to the

Debtors’ use of Cash Collateral on the terms set forth in this Final Order and to the imposition of



                                                   13
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 14 of 63



the Carve-Out as set forth herein.

                (3)         Necessity for Adequate Protection. The adequate protection and other

treatment agreed to be provided by the Debtors pursuant to Section IV below of this Final Order

are authorized by the Bankruptcy Code, will minimize disputes and litigation over use of the

Cash Collateral, is consistent with the Debtors’ need for a DIP Facility and will facilitate the

Debtors’ ability to continue their business operations.

        F.      Prior Liens. Nothing herein contained is intended to (1) subordinate, invalidate,

negate, avoid, or prejudice the holders of Senior Liens, (2) find or rule that any Senior Liens (or

any other liens, excepting only (x) the liens of the Pre-Petition ABL Agent in the Pre-Petition

Collateral and (y) the liens of the Pre-Petition Subordinated Lender in the Collateral (as defined

in the Pre-Petition Subordinated Note), subject only to Section IX below in the case of the liens

identified in clauses (x) and (y)) are valid, binding, perfected, enforceable, non-avoidable or

senior, or (3) prejudice the right of any party-in-interest, including without limitation the

Debtors, the Committee, the Pre-Petition ABL Agent, the Pre-Petition Subordinated Lender or

DIP Agent, from challenging the validity, enforceability, perfection, extent or priority of any

Senior Lien (or any other liens, excepting only the liens of the Pre-Petition ABL Agent in the

Collateral (as defined in the Pre-Petition Subordinated Note) and the liens of the Pre-Petition

Subordinated Lender in the Pre-Petition Collateral, subject only to Section IX below).

        G.      Findings Regarding the Post-Petition Financing.

                (1)         Request for Post-Petition Financing.   Borrower and Pre-Petition ABL

Guarantor have requested from the DIP Agent and the DIP Lenders, and the DIP Agent and the

DIP Lenders are willing to extend, certain loans, advances, and other financial accommodations,

as more particularly described, and subject to the terms and conditions set forth, in this Final



                                                   14
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 15 of 63



Order and the DIP Financing Documents.

                (2)         Need for Post-Petition Financing. The Debtors do not have sufficient

available sources of working capital to operate the Debtors’ businesses in the ordinary course

without the DIP Facility and the ability to use Cash Collateral as described in this Final Order.

The Debtors’ ability to maintain business relationships with their vendors, suppliers, and

customers, to pay their employees, and to otherwise fund their operations is essential to the

viability of the Cases. The ability of the Debtors to obtain sufficient working capital and

liquidity through the proposed DIP Facility and the use of Cash Collateral on the terms set forth

in the DIP Financing Documents and this Final Order is vital to the preservation and

maximization of the going concern value of one or more of the Debtors’ currently operating

businesses pending sale(s) of the Debtors’ assets. Accordingly, the Debtors have an immediate

need to obtain funds from the DIP Facility and authorization to use Cash Collateral for the

limited purposes set forth herein in order to, among other things, permit the orderly operation

and winddown of their retail business, support a process for a going concern sale of their E-

Commerce Business Assets, minimize disruption of their business operations, and manage and

preserve the assets of the Debtors’ bankruptcy estates (as defined under Bankruptcy Code section

541, the “Estates”) in order to maximize the recoveries to creditors of the Estates.

                (3)         No Credit Available on More Favorable Terms. Consistent with the First

Day Declaration, the Debtors are unable to procure financing in the form of unsecured credit

allowable under Bankruptcy Code section 503(b)(1), as an administrative expense under

Bankruptcy Code section 364(a) or (b), or in exchange for the grant of an administrative expense

priority pursuant to Bankruptcy Code section 364(c)(1), without the grant of liens on all or

substantially all of Borrower’s and Guarantors’ assets pursuant to Bankruptcy Code sections



                                                   15
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223      Filed 09/13/19   Page 16 of 63



364(c) and (d). Debtors have been unable to procure the necessary financing on terms more

favorable than the financing offered by the DIP Agent and the DIP Lenders pursuant to the DIP

Financing Documents and this Final Order.

                (4)         Budget. Based upon the record presented to the Court by the Debtors, (a)

Debtors have prepared and delivered the Budget (as defined in the DIP Credit Agreement (a

copy of such Budget being annexed hereto as Exhibit 1 (the “Approved Budget”)), (b) the

Budget has been thoroughly reviewed by the Debtors and their management and (c) the Budget

sets forth, among other things, the projected cash receipts and disbursements for the periods

covered thereby. The Debtors believe in good faith that the Budget is achievable and will allow

the Debtors to operate in Chapter 11 without the accrual of unpaid administrative expenses

during the term of the Budget. The Pre-Petition Secured Parties and the DIP Secured Parties are

relying upon the Debtors’ compliance with the Budget in determining to consent to the use of

Cash Collateral for the limited purposes expressly set forth herein and to enter into (or as the

case may be, consent to) the DIP Facility provided for herein.

                (5)         Business Judgment and Good Faith Pursuant to Section 364(e) and Section

363 (m). Based on the record before this Court, including the Debtors’ stipulations, (a) the

Debtors and each of the Pre-Petition Secured Parties and the DIP Secured Parties have negotiated

at arms’ length and in good faith regarding the terms of the DIP Financing Documents, the DIP

Facility, and the Debtors’ use of Cash Collateral, respectively, all subject to the terms of this

Final Order and (b) the terms of the DIP Credit Agreement, the other DIP Financing Documents

and the DIP Facility are fair and reasonable, reflect Borrower’s and Guarantors’ exercise of

prudent business judgment consistent with their fiduciary duties, and constitute reasonably

equivalent value and fair consideration. Any credit extended under the terms of this Final Order



                                                   16
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 17 of 63



shall be deemed to have been extended in “good faith” (as that term is used in Bankruptcy Code

sections 364(e) and 363(m)) by the Pre-Petition Secured Parties and the DIP Lenders.

                (6)         No Objection. The Pre-Petition Secured Parties have no objection to the

DIP Facility and the use of Cash Collateral on the terms and conditions set forth in this Final

Order. Nothing in this Final Order, including, without limitation, any of the provisions herein

with respect to adequate protection, shall constitute, or be deemed to constitute, a finding that the

interests of the Pre-Petition Secured Parties are or will be adequately protected with respect to

any non-consensual use of Cash Collateral.

                (7)         Good Cause. The relief requested in the Motion is necessary, essential

and appropriate, and is in the best interest of and will benefit the Debtors and their Estates, as its

implementation will, among other things, provide the Debtors with the necessary liquidity to (a)

minimize disruption to the Debtors’ efforts for the orderly operation and winddown of their retail

business and support a process for a going concern sale of their E-Commerce Business Assets,

(b) preserve and maximize the value of the Debtors’ Estates, and (c) avoid immediate and

irreparable harm to the Debtors, their respective businesses, employees, and assets.

                (8)         Immediate Entry. Sufficient cause exists for immediate entry of this Final

Order pursuant to Bankruptcy Rules 4001(c)(2). No party appearing in the Cases has filed or

made an objection to the relief sought in the Motion or the entry of this Final Order, or any

objections that were made (to the extent such objections have not been resolved or withdrawn)

are hereby overruled.

                Based upon the foregoing, and after due consideration and good cause appearing

therefor;




                                                    17
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 18 of 63



                IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:

I.      Authorization and Terms of Financing.

        A.      Motion Granted. The Motion is granted in accordance with Bankruptcy Rule

4001(c)(2) under the terms and conditions provided in this Final Order.

        B.      Authorization to Borrow. Borrower is hereby authorized to immediately borrow

and obtain Revolving Advances (and, at the discretion of the DIP Agent and the DIP Lenders,

Letters of Credit (which term shall include letters of credit issued under the Pre-Petition ABL

Financing Documents and which letters of credit shall be deemed to have been issued under the

DIP Financing Documents)) and Borrower and Guarantors are hereby authorized to incur

indebtedness and obligations owing to the DIP Agent and the DIP Lenders on the terms and

subject to the conditions (including without limitation borrowing formulae, sublimits and

availability restrictions) set forth in the DIP Financing Documents and this Final Order up to the

maximum amount of $12,000,000, subject, as applicable, to the Approved Budget (with any

variances permitted thereto under the terms and conditions of the DIP Credit Agreement).

        C.      Financing Documents.

                (1)         Authorization. Borrower and Guarantors are hereby authorized to (a)

enter into, execute, deliver, perform, and comply with all of the terms, conditions, and covenants

of the DIP Financing Documents, including without limitation, the DIP Credit Agreement, and

all security and pledge agreements, (b) execute and deliver all certificates, reports, statements

and other agreements and documents required or contemplated by the DIP Financing Documents

(including without limitation documents required for the Debtors’ performance of their

obligations under the DIP Financing Documents and creation and perfection of liens granted or

contemplated therein, and (c) pay all obligations incurred under or described in (whether



                                                  18
074658.19016/121742149v.3
              Case 19-11842-LSS          Doc 223       Filed 09/13/19   Page 19 of 63



principal, interest, fees, costs, expenses, indemnities or otherwise) and perform all other

undertakings and acts required or contemplated by the DIP Financing Documents.

                (2)         Approval of Financing Documents. The DIP Financing Documents (and

all certificates, reports, statements and other agreements and documents) are approved to the

extent necessary to implement the terms and provisions of this Final Order.

                (3)         Amendment of DIP Financing Documents. The Debtors, the DIP Agent,

and the DIP Lenders are hereby authorized to approve and implement, in accordance with the

terms of the DIP Financing Documents, any modification of the DIP Financing Documents;

provided, however, that notice of any non-material modification or amendment to the DIP

Financing Documents shall be provided to counsel to the Committee; provided further, however,

that notice of any material modification or amendment to the DIP Financing Documents shall be

subject to providing notice of such material modification or amendment to counsel to the

Committee and the U.S. Trustee each of whom shall have five (5) business days from the date of

such notice within which to object in writing to such modification or amendment unless the

Committee and U.S. Trustee agree in writing to a shorter period, which modification shall be

filed with the Court. Unless the Committee or the U.S. Trustee timely objects to any material

modification or amendment to the DIP Financing Documents, then such modification or

amendment shall become effective upon the expiration of the aforementioned notice period. If a

timely objection is interposed, the Court shall resolve such objection prior to such modification

or amendment becoming effective.

                (4)         Budget Maintenance.   The use of extensions of credit under the DIP

Facility shall be in accordance with the Approved Budget, subject to the Permitted Variances (as

defined in the DIP Credit Agreement) and as provided in Section 6.15 of the DIP Credit



                                                  19
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 20 of 63



Agreement. The budget shall be updated by the Debtors no less frequently than every four (4)

weeks in accordance with the terms and provisions of Section 9.6 of the DIP Credit Agreement

A copy of any updated Approved Budget shall be filed with the Court within one (1) Business

Day after it has been approved by the DIP Agent.

                (5)         Application of DIP Facility Proceeds.     The advances under the DIP

Facility shall be used in each case in a manner consistent with the terms and conditions of the

DIP Financing Agreements, and in accordance with and as may be limited by the Approved

Budget (subject to any variances thereto permitted under the terms and conditions of the DIP

Credit Agreement), solely as follows:

                            a)    to pay fees, costs, and expenses as provided in the DIP Financing

Documents, including amounts incurred in connection with the preparation, negotiation,

execution and delivery of the DIP Credit Agreement and the other DIP Financing Documents;

                            b)    for general operating and working capital purposes, for the

payment of fees, expenses, and costs incurred in connection with the Chapter 11 Cases, and other

proper corporate purposes of the Debtors not otherwise prohibited by the terms hereof for

working capital, and other lawful corporate purposes of the Debtors;

                            c)    for making other payments as provided in this Final Order;

                            d)    for payment, in whole or in part, at the discretion of the DIP Agent,

of the Final Roll-Up (subject to Section IX below); and

                            e)    to fund the Carve-Out Reserve Account (as defined below).

                (6)         Conditions Precedent. The DIP Lenders shall have no obligation to make

any loan or advance (or issue any letter of credit) under the DIP Credit Agreement unless the

conditions precedent to make such loan or extension of credit under the DIP Credit Agreement



                                                   20
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223       Filed 09/13/19   Page 21 of 63



have been satisfied in full or waived in accordance with the DIP Credit Agreement.

        D.      Payments and Application of Payments. The Debtors are authorized to make all

payments and transfers of the Debtors’ Estates property to the DIP Agent and the DIP Lenders as

provided, permitted or required under the DIP Financing Documents and this Final Order, which

payments and transfers shall not be avoidable or recoverable from the DIP Lenders under

Bankruptcy Code section 547, 548, 550, 553, or any other section thereof, or be subject to any

other claim, charge, assessment, or other liability, whether by application of the Bankruptcy

Code, other law, or otherwise. Without limiting the generality of the foregoing, Borrower and

Guarantors are authorized and directed, without further order of this Court, to (i) pay all

principal, interest, fees and indemnities, when due, under the DIP Financing Documents and (ii)

pay or reimburse the DIP Agent and the DIP Lenders, in accordance with the DIP Financing

Documents, for all present and future costs and expenses, including, without limitation, all

reasonable and documented professional fees, consultant fees, and legal fees and expenses paid

or incurred by the DIP Agent and the DIP Lenders in connection with the financing transactions

as provided in the DIP Financing Documents and this Final Order, regardless of whether such

amounts are in the Budget, all of which shall be and are included as part of the principal amount

of the Obligations (as defined in the DIP Credit Agreement) under the DIP Financing Documents

and secured by the DIP Collateral (as defined below); provided that DIP Agent shall send a

redacted summary invoice of such fees and expenses (subject in all respects to applicable

privilege or work product doctrines) to Debtors, the U.S. Trustee and the Committee or its

counsel and such invoices shall be promptly paid by Debtors if no objection has been raised

within ten (10) days, and to the extent there is an objection, the Court may resolve the objection.

        E.      Interest and Fees.   The rate(s) of interest to be charged for the Revolving



                                                21
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223       Filed 09/13/19   Page 22 of 63



Advances under the DIP Facility pursuant to the DIP Credit Agreement shall be the rates set

forth in the DIP Credit Agreement and shall be calculated in the manner and payable at the times

set forth in the DIP Credit Agreement. The fees charged under the DIP Facility shall be those set

forth in the DIP Credit Agreement and shall be unconditionally payable in the amounts and at the

times set forth in the DIP Credit Agreement, including without limitation the Closing Fee, which

is absolutely and unconditionally earned upon execution of the DIP Credit Agreement, and shall

be non-refundable.

        F.      Application of Collections. All cash, collections, and proceeds of the Prepetition

Collateral and DIP Collateral, including all proceeds realized in connection with any and all asset

sales, shall be immediately paid to the DIP Agent for application in reduction of the Pre-Petition

Obligations (subject to Section IX) and the Post-Petition Obligations in accordance with the

terms of the DIP Financing Documents and this Final Order, in such order and manner

determined by the DIP Agent, including, without limitation, applying all payments, proceeds and

other amounts either to the Pre-Petition Obligations (subject to Section IX) or to the Post-Petition

Obligations in the DIP Agent’s and Pre-Petition Agent’s sole and absolute discretion.

        G.      Continuation of Pre-petition Procedures.         All pre-petition practices and

procedures for the payment and collection of proceeds of Pre-Petition Collateral and DIP

Collateral, as applicable, the turnover of cash, the delivery of property to the Pre-Petition ABL

Secured Parties, and the funding pursuant to the Pre-Petition ABL Credit Agreement, including

use of any lockbox or blocked depository bank account arrangements, will be unchanged, remain

in place and be identical under the DIP Financing Documents for the benefit of the DIP Agent

and the DIP Lenders and are hereby approved and shall continue without interruption after the

commencement of the Cases, provided that the practices and procedures are otherwise consistent



                                                22
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 23 of 63



with the terms of the Order approving the Debtors Motion for Entry of Interim and Final Orders

(I) Authorizing Continued Use of Cash Management System; (II) Authorizing Use of Prepetition

Bank Accounts and Certain Payment Methods; (III) Waiving the Requirements of 11 U.S.C.

§ 345(B) on an Interim Basis; and (IV) Granting Related Relief.

        H.      Final Roll-Up. Subject to the rights of parties set forth in Section IX below, at the

option of DIP Agent, the Debtors may use the proceeds of the next advance (or deemed advance)

under the DIP Credit Agreement to satisfy all Pre-Petition Obligations in full in accordance with

the terms of the Prepetition Credit Agreement. The Final Roll-Up will be without prejudice to

the rights of any third party, including, without limitation, the Committee, to seek any

appropriate remedy from the Court in the event of a successful Challenge (as defined below).

II.     Collateralization and Superpriority Administrative Claim Status.

        A.      Collateralization.

                (1)         DIP Lien Grant. To secure the prompt payment and performance of any

and all Post-Petition Obligations of Borrower and Guarantors to the DIP Agent and the DIP

Lenders of whatever kind, nature, or description, absolute or contingent, now existing or

hereafter arising, the DIP Agent, for the benefit of itself and the DIP Lenders, shall have and is

hereby granted, effective nunc pro tunc as of the Petition Date, valid, binding, enforceable,

continuing, non-avoidable and perfected first priority (subject only to any Senior Liens and the

Carve-Out), security interests and liens in and upon (such security interests and liens

collectively, “DIP Liens”) all property and rights and interests in property of each of the Debtors

of any kind or nature whatsoever in existence as of the Petition Date as well as thereafter created

or acquired, and wherever located, including without limitation, (a) all Pre-Petition Collateral,

(b) all accounts and accounts receivable, inventory, chattel paper, equipment, fixtures,



                                                  23
074658.19016/121742149v.3
              Case 19-11842-LSS         Doc 223       Filed 09/13/19    Page 24 of 63



machinery, commercial tort claims, deposit accounts, instruments, documents, cash and cash

equivalents, investment property (including without limitation all equity interests in

subsidiaries), books and records, patents, trademarks, trade names, copyrights, rights under

license agreements and all other intellectual property, rights, rebates, refunds and other claims

under and with respect to insurance policies, tax refunds, deposits, rebates, contract rights and

other general intangibles, software, letter of credit rights, money and inter-company claims or

receivables (whether or not evidenced by notes) at any time owing to each Debtor, (c) all real

property, leaseholds, rents and profits and proceeds thereof; (provided, however, that as to a lien

on all fee, leasehold, and other real property interests and the proceeds thereof: (i) with respect to

non-residential real property leases, no liens or encumbrances shall be granted or extended to

such leases under this Final Order, except as permitted by the applicable lease or pursuant to

applicable law, but if any such restriction applies, liens shall then be deemed to extend only to

the economic value of proceeds of any sale or other disposition of, and any other proceeds or

products of, such leasehold interests, and (ii) should any DIP Lender’s internal regulatory or

compliance requirements require the completion of either or both flood due diligence and

obtaining evidence of applicable flood insurance with respect to any real property or leasehold

interest, then until completion of such flood due diligence, the DIP Agent shall be deemed to

have obtained a lien only on the economic value of, proceeds of any sale or other disposition of

such real property interests), (d) if not otherwise described, all of the property or rights in

property identified as Collateral (as defined in the Pre-Petition ABL Credit Agreement, and the

DIP Credit Agreement), (e) (i) all causes of action (other than Avoidance Actions, as defined

below) whether pursuant to federal or applicable state law, and the proceeds thereof and property

received thereby whether by judgment, settlement, or otherwise, and (ii) all claims and causes of



                                                 24
074658.19016/121742149v.3
               Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 25 of 63



action under Chapter 5 of the Bankruptcy Code or any other avoidance actions under the

Bankruptcy Code (collectively, “Avoidance Actions”) of the Debtors or their Estates and

proceeds thereof, and (f) as to all of the foregoing, all rents, issues, products, proceeds (including

insurance policies), and profits of, from, or generated by any of the foregoing (all of the

foregoing being sometimes collectively referred to in this Final Order as “DIP Collateral”),

provided, however, that the DIP Collateral shall exclude the first $250,000 of proceeds and

profits of, from, or generated by the sale of any of the Debtors’ leaseholds other than any

leaseholds included in or leasehold proceeds generated from the sale of the E-Commerce

Business Assets (the “Designated Leasehold Proceeds”).

                (2)         Subject, in each instance, to the Carve-Out, the DIP Liens shall be:

                            a)     Liens on Unencumbered Assets. Pursuant to Bankruptcy Code

section 364(c)(2), continuing valid, perfected, enforceable, first priority, and fully perfected liens

on and security interests in all of the Debtors’ right, title, and interest in, to, and under all DIP

Collateral that is not otherwise encumbered by a validly perfected security interest or lien as of

the Petition Date (“Unencumbered Property”). For the avoidance of doubt, Unencumbered

Property shall not include the Designated Leasehold Proceeds.

                            b)     Liens on Encumbered Assets. Pursuant to Bankruptcy Code

section 364(c)(3), a continuing valid, enforceable, second priority, and fully perfected lien on

and security interest (other than as set forth in clause (c) below) in all of the Debtors’ right, title,

and interest in, to, and under all DIP Collateral which is subject to, as of the Petition Date, a

Senior Lien.

                            c)     Priming Liens on Encumbered Assets. Subject to any applicable

Senior Liens, pursuant to Bankruptcy Code section 364(d), valid, enforceable, and fully



                                                     25
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 26 of 63



perfected first priority senior priming security interests in and senior priming liens upon all of the

Debtors’ right, title, and interest in, to, and under all DIP Collateral, including, without

limitation, priming security interests and priming liens which are senior to (i) the security

interests and liens held by the Pre-Petition ABL Agent, on behalf of the Pre-Petition ABL

Secured Parties; (ii) the Adequate Protection Liens (as defined below); and (iii) the security

interests and liens held by the Pre-Petition Subordinated Lender.

                            d)     Liens Senior to Certain Other Liens. Notwithstanding anything to

the contrary contained in this Final Order, except for the last paragraph of Section IX with

respect to the First Lien Adequate Protection Liens (as defined below), the DIP Liens and the

First Lien Adequate Protection Liens shall not be subject or subordinate to (i) Bankruptcy Code

sections 510, 549, or 550; (ii) any lien or security interest that is avoided or preserved for the

benefit of the Debtors or their Estates under Bankruptcy Code section 551 or (iii) any

intercompany or affiliate liens of the Debtors.

                (3)         Post-Petition Lien Perfection. This Final Order shall be sufficient and

conclusive evidence of the priority, perfection, and validity of the post-petition liens and security

interests granted herein, effective as of the Petition Date, without any further act and without

regard to any other federal, state, or local requirements or law requiring notice, filing,

registration, recording, or possession of the DIP Collateral, or other act to validate or perfect

such security interest or lien, including without limitation, control agreements with any financial

institution(s) holding any deposit account of Borrower or any Guarantor (a “Perfection Act”).

Notwithstanding the foregoing, if the DIP Agent, the Pre-Petition ABL Agent (on account of its

First Lien Adequate Protection Liens) or the Pre-Petition Subordinated Lender (on account of its

Second Lien Adequate Protection Liens) shall, in their respective sole discretion, elect for any



                                                   26
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 27 of 63



reason to file, record, or otherwise effectuate any Perfection Act, each of the DIP Agent, the Pre-

Petition ABL Agent and the Pre-Petition Subordinated Lender (with the prior written consent of

the DIP Agent) is authorized to perform such act, and Borrower and Guarantors are authorized to

perform such acts to the extent necessary or required by the DIP Agent, the Pre-Petition ABL

Agent and/or the Pre-Petition Subordinated Lender, which act or acts shall be deemed to have

been accomplished as of the Petition Date notwithstanding the date and time actually

accomplished, and in such event, the subject filing or recording office is authorized to accept, file

or record any document in regard to such act in accordance with applicable law. The DIP Agent,

the Pre-Petition ABL Agent and/or the Pre-Petition Subordinated Lender may choose to file,

record or present a certified copy of this Final Order in the same manner as a Perfection Act,

which shall be tantamount to a Perfection Act, and, in such event, the subject filing or recording

office is authorized to accept, file, or record such certified copy of this Final Order in accordance

with applicable law. Should the DIP Agent, Pre-Petition ABL Agent and/or the Pre-Petition

Subordinated Lender so choose and attempt to file, record or perform a Perfection Act, no defect

or failure in connection with such attempt shall in any way limit, waive, or alter the validity,

enforceability, attachment, priority, or perfection of the DIP Liens, the First Lien Adequate

Protection Liens or the Second Lien Adequate Protection Liens granted herein by virtue of the

entry of this Final Order.

        B.      Subordination of Pre-Petition Subordinated Obligations. Consistent with the terms

of this Final Order and the Pre-Petition Subordinated Note, the liens and security interests

granted to the Pre-Petition ABL Agent and the DIP Agent pursuant to the Pre-Petition ABL

Financing Documents, the DIP Financing Documents, and this Final Order shall have priority

over any and all liens and security interests granted to the Pre-Petition Subordinated Lender to



                                                 27
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 28 of 63



secure the Pre-Petition Subordinated Obligations or any Subordinated Adequate Protection Liens

and the rights of the parties with respect to such liens and security interests shall be governed by

the Pre-Petition Subordinated Note. Without the consent of the DIP Agent or Pre-Petition ABL

Agent, as applicable, until the later to occur of (i) the Payment in Full (as such term is defined in

the Pre-Petition Subordinated Note) of the respective Pre-Petition Obligations and Post-Petition

Obligations outstanding under the Pre-Petition Financing Documents and the DIP Financing

Documents, as applicable, and (ii) the expiration of the Challenge Period with no Challenge

having been asserted or threatened, Pre-Petition Subordinated Lender shall (i) take no action to

foreclose upon or otherwise exercise remedies against any DIP Collateral, (ii) be deemed to have

consented to any release of DIP Collateral in connection with any disposition of any DIP

Collateral authorized under the Pre-Petition Financing Documents or the DIP Financing

Documents or otherwise consented to by the DIP Lenders and, effective upon such release, be

deemed to automatically release the Pre-Petition Subordinated Lender’s liens therein (but not the

proceeds of such DIP Collateral that are in excess of Payment in Full (as such term is defined in

the Pre-Petition Subordinated Note) of the respective Pre-Petition Obligations and Post-Petition

Obligations secured by the liens held by the Pre-Petition ABL Agent and the DIP Agent) without

further notice to, consent of, or action on the part of Pre-Petition Subordinated Lender, to the

same extent as the release of the liens of the Pre-Petition ABL Agent and the DIP Agent on such

DIP Collateral, with any such liens of the Pre-Petition Subordinated Lender attaching to the

proceeds that are in excess of Payment in Full (as such term is defined in the Pre-Petition

Subordinated Note) of the respective Pre-Petition Obligations and Post-Petition Obligations

secured by the liens held by the Pre-Petition ABL Agent and the DIP Agent, as applicable, of

such disposition with the same validity, extent, and priority existing as immediately prior to the



                                                 28
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 29 of 63



disposition of any such DIP Collateral.

        C.      Superpriority Administrative Expense.

                (1)         For all Post-Petition Obligations, whether now existing or hereafter

arising, subject only to the Carve-Out, the DIP Agent, for the benefit of itself and the DIP

Lenders, is granted an allowed superpriority administrative expense claim in Borrower’s and

Guarantors’ Estates pursuant to Bankruptcy Code section 364(c)(1), having priority in right of

payment over any and all other obligations, liabilities, and indebtedness of any of such Debtors,

whether now in existence or hereafter incurred by any of such Debtors of every kind or nature,

including any and all unsecured claims, administrative expenses, adequate protection claims,

priority claims or any other claims of the kind specified in, or ordered pursuant to, the

Bankruptcy Code, including without limitation, inter alia, Bankruptcy Code sections 105, 326,

328, 330, 331, 503(b), 506(c) (subject to the limitations in Section X.A. of this Final Order), 507,

364(c)(1), 546(c), 552(b), 726 or 1114 (the “DIP Superpriority Claim”). For the avoidance of

doubt, the DIP Superpriority Claim shall not be paid or otherwise satisfied by the Designated

Leasehold Proceeds.

                (2)         Other than the Carve-Out, no costs or expenses of administration,

including without limitation, professional fees allowed and payable under sections 328, 330, and

331 of the Bankruptcy Code, or otherwise, that have been or may be incurred in the Chapter 11

Cases, or in any Successor Cases, and (b) no priority claims are, or will be, senior to, prior to, or

on a parity with the DIP Superpriority Claim or the Post-Petition Obligations or with any other

claims of the DIP Lenders arising hereunder.

III.    Authorization to Use Cash Collateral. Subject to the terms and conditions of this Final

Order, pursuant to Bankruptcy Code section 363(c)(2), the Debtors are authorized to use Cash



                                                  29
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223       Filed 09/13/19   Page 30 of 63



Collateral in accordance with the DIP Financing Documents and as may be limited by the

Approved Budget (subject to variances permitted under the terms and conditions of the DIP

Credit Agreement). Except for the sale of inventory in the ordinary course of Debtors’ business

or as may be otherwise expressly permitted herein, or in any agency arrangement between

Debtors and a third party in connection with the liquidation of the DIP Collateral approved in

writing by DIP Agent and Pre-Petition Agent, nothing in this Final Order shall be deemed to

authorize the use, sale, lease, encumbrance, or disposition of any assets of the Debtors or their

Estates or the use of any Cash Collateral or other proceeds resulting therefrom. Upon the later to

occur of (i) the Payment in Full (as such term is defined in the Pre-Petition Subordinated Note)

of the respective Pre-Petition Obligations and Post-Petition Obligations outstanding under the

Pre-Petition Financing Documents and the DIP Financing Documents, as applicable, and (ii) the

expiration of the Challenge Period with no Challenge having been asserted or threatened, other

than funding of the Carve-Out Account in accordance with Section VI of this Final Order, the

Debtors shall be permitted to use Pre-Petition Collateral and Cash Collateral only pursuant to

further agreement with and consent of the Pre-Petition Subordinated Lender.

IV.     Adequate Protection for Pre-Petition ABL Secured Parties. As adequate protection

for the interests of the Pre-Petition ABL Agent, for the benefit of itself and the Pre-Petition ABL

Lenders, on account of the Adequate Protection Obligations owed to the Pre-Petition ABL

Secured Parties (the “First Lien Adequate Protection Obligations”), the Pre-Petition ABL

Agent is being provided with adequate protection (collectively, “First Lien Adequate

Protection”).

        A.      First Lien Adequate Protection Liens. Until the indefeasible discharge of the Pre-

Petition Obligations, the Pre-Petition ABL Agent, for itself and for the benefit of the Pre-Petition



                                                30
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 31 of 63



ABL Lenders, is hereby granted, solely to the extent of the diminution in value, if any, of its

interests in the Pre-Petition Collateral, valid, binding, enforceable and perfected replacement and

additional security interests in and liens (“First Lien Adequate Protection Liens”) on all the

Debtors’ right, title, and interest in and to the DIP Collateral to the extent of the First Lien

Adequate Protection Obligations, which liens shall be junior in all respects only to the DIP

Liens, the Senior Liens and the Carve Out. The First Lien Adequate Protection Liens shall not

attach to, or be paid or otherwise satisfied by, the Designated Leasehold Proceeds.

                (1)         The First Lien Adequate Protection Liens shall be deemed to be fully

perfected as of the Petition Date and, subject to Section IX below, not subject to subordination or

avoidance for any cause or purpose in the Cases.

                (2)         Except for the DIP Liens, the Senior Liens, and the Carve Out, and subject

to the last paragraph of Section IX, the First Lien Adequate Protection Liens (i) shall not be

made subject to or pari passu with any lien or security interest by any court order heretofore or

hereafter entered in the Cases (unless with the consent of the Pre-Petition ABL Secured Parties);

(ii) shall not be subject to Bankruptcy Code sections 506(c) (subject to the limitations in Section

X.A. of this Final Order), 510, 549, or 550; and (iii) no lien or interest avoided and preserved for

the benefit of any Estate pursuant to Bankruptcy Code section 551 shall be made pari passu with

or senior to the First Lien Adequate Protection Liens.

        B.      First Lien Adequate Protection Claims. As further adequate protection, to the

extent that the First Lien Adequate Protection Liens do not adequately protect the diminution in

value of the Pre-Petition ABL Agent’s interest in the Pre-Petition Collateral, the Pre-Petition

ABL Agent, for the benefit of the Pre-Petition ABL Lenders, is hereby granted an allowed

superpriority administrative expense claim (“First Lien Adequate Protection Claim”) against



                                                    31
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 32 of 63



the Debtors’ Estates under Bankruptcy Code sections 503 and 507(b), which shall, subject only

to the DIP Superpriority Claim and the Carve-Out, have priority over all other administrative

expense claims, priority claims and unsecured claims against the Debtors or their Estates, which

are now existing or hereafter arising, of any kind or nature whatsoever, including, without

limitation, administrative expenses and priority or other claims of the kinds specified in or

ordered pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 364, 365, 503(a), 503(b),

506(c) (subject to the limitations in Section X.A. of this Final Order), 507(a), 507(b), 546(c),

726, 1113 and 1114. The First Lien Adequate Protection Claim shall not be paid or otherwise

satisfied by the Designated Leasehold Proceeds.

        C.      First Lien Adequate Protection Payments.

                (1)         As further adequate protection, the Pre-Petition ABL Agent, for the

benefit of the Pre-Petition ABL Lenders, shall be entitled to interest on account of the

outstanding Pre-Petition Obligations at the default rate set forth in the Pre-Petition ABL

Financing Documents, which was in effect as of the Petition Date and which shall accrue and be

payable at the times and in the manner set forth in the Pre-Petition ABL Financing Documents.

                (2)         As further adequate protection, and without limiting any rights of the Pre-

Petition ABL Agent, for the benefit of the Pre-Petition ABL Lenders, under Bankruptcy Code

section 506(b) which are hereby preserved, the Debtors shall pay or reimburse the Pre-Petition

ABL Agent (“First Lien Adequate Protection Payments”) for any and all of its reasonable

fees, costs, expenses and charges accrued and payable under the Pre-Petition ABL Financing

Documents, including, without limitation, the fees and expenses of the Pre-Petition ABL Agent

as provided in Section 16.9 of the Pre-Petition ABL Credit Agreement, whether accrued and

unpaid pre-petition or accrued and unpaid post-petition, all without further notice, motion or



                                                    32
074658.19016/121742149v.3
              Case 19-11842-LSS       Doc 223        Filed 09/13/19   Page 33 of 63



application to, order of, or hearing before, this Court; provided that DIP Agent shall be permitted

to include such fees and expenses in the Post-Petition Obligations and make a Revolving

Advance for the purposes of effectuating such payment by the Debtors, following submission of

a redacted summary invoice to the Debtors, the U.S. Trustee and the Committee or its counsel, of

a written invoice (subject in all respects to applicable privilege or work product doctrines)

provided no objection has been raised within ten (10) days, and to the extent there is an

objection, the Court may resolve the objection. Such written invoices shall include the invoices

of (i) Blank Rome LLP, counsel to the Pre-Petition ABL Agent, and (ii) any other professional,

advisor, or agent reasonably retained by the Pre-Petition ABL Agent or its counsel in connection

with the Pre-Petition ABL Financing Documents pursuant to the Cases; provided that none of

such fees and expenses as adequate protection payments hereunder shall be subject to approval

by the Court or the United States Trustee Guidelines unless an objection is interposed and cannot

be resolved by the parties. No recipient of any such payment shall be required to file with

respect thereto any interim or final fee application with the Court. Any and all fees charged

under the Pre-Petition ABL Financing Documents shall be as set forth in the Pre-Petition ABL

Financing Documents and shall be payable at the times set forth in the Pre-Petition ABL

Financing Documents. For the avoidance of doubt, the First Lien Adequate Protection Payments

shall not be paid or otherwise satisfied by the Designated Leasehold Proceeds.

V.      Adequate Protection for Pre-Petition Subordinated Lender. As adequate protection

for the interests of the Pre-Petition Subordinated Lender, on account of the Adequate Protection

Obligations owed to the Pre-Petition Subordinated Lender, if any, under applicable bankruptcy

law (the “Second Lien Adequate Protection Obligations”), the Pre-Petition Subordinated

Lender is being provided with adequate protection (collectively, “Second Lien Adequate



                                                33
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 34 of 63



Protection”). The Second Lien Adequate Protection shall not be paid or otherwise satisfied by

the Designated Leasehold Proceeds.

        A.      Second Lien Adequate Protection Liens. Until the indefeasible discharge of the

Pre-Petition Subordinated Obligations, the Pre-Petition Subordinated Lender is hereby granted ,

solely to the extent of the diminution in value, if any, of its interests in the Subordinated

Collateral, valid, binding, enforceable and perfected replacement and additional security interests

in and liens (“Second Lien Adequate Protection Liens” together with the First Lien Adequate

Protection Liens, collectively, the “Adequate Protection Liens”) on all the Debtors’ right, title,

and interest in and to the DIP Collateral to the extent of the Second Lien Adequate Protection

Obligations, which liens shall be junior in all respects only to the DIP Liens, the Senior Liens,

the Carve-Out, the First Lien Adequate Protection Liens, and the Pre-Petition ABL Liens. The

Second Lien Adequate Protection Liens shall not attach to the Leasehold Proceeds and shall not

be paid or otherwise satisfied by the Designated Leasehold Proceeds.

        B.      Second Lien Adequate Protection Payments. Upon the later to occur of (i) the

Payment in Full (as such term is defined in the Pre-Petition Subordinated Note) of the respective

Pre-Petition Obligations and Post-Petition Obligations outstanding under the Pre-Petition

Financing Documents and the DIP Financing Documents, as applicable, and (ii) the expiration of

the Challenge Period with no Challenge having been asserted or threatened:

                (1)         As further adequate protection, the Pre-Petition Subordinated Lender shall

be entitled to interest on account of the outstanding Pre-Petition Obligations as set forth in the

Pre-Petition subordinated Financing Documents, which shall accrue and be payable at the times

and in the manner set forth in the Pre-Petition Subordinated Financing Documents.

                (2)         As further adequate protection, and without limiting any rights of the Pre-



                                                    34
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 35 of 63



Petition Subordinated Lender under Bankruptcy Code section 506(b) which are hereby

preserved, the Debtors shall pay or reimburse the Pre-Petition Subordinated Lender for any and

all of its reasonable fees, costs, expenses and charges accrued and payable under the Pre-Petition

Subordinated Financing Documents, including, without limitation, the fees and expenses of the

Pre-Petition Subordinated Lender, whether accrued and unpaid pre-petition or accrued and

unpaid post-petition, all without further notice, motion or application to, order of, or hearing

before, this Court following submission of a redacted summary invoice to the Debtors, the U.S.

Trustee and the Committee or its counsel, of a written invoice (subject in all respects to

applicable privilege or work product doctrines) provided no objection has been raised within ten

(10) days, and to the extent there is an objection, the Court may resolve the objection. Such

written invoices shall include the invoices of (i) Landis Rath & Cobb LLP, counsel to the Pre-

Petition Subordinated Lender, and (ii) any other professional, advisor, or agent reasonably

retained by the Pre-Petition Subordinated Lender or its counsel in connection with the Pre-

Petition Subordinated Financing Documents pursuant to the Cases; provided that none of such

fees and expenses as adequate protection payments hereunder shall be subject to approval by the

Court or the United States Trustee Guidelines unless an objection is interposed and cannot be

resolved by the parties. No recipient of any such payment shall be required to file with respect

thereto any interim or final fee application with the Court.

                (3)         Notwithstanding the forgoing, the Debtors and the Committee, if one is

appointed, reserve their rights to assert that, to the extent that any cash payment of interest, fees

and expenses as adequate protection to the Pre-Petition Subordinated Lender under this Section

V.B. is not allowed under Bankruptcy Code section 506(b) and not allowed on any other basis,

such payments may be recharacterized and applied as payments of principal owed under the Pre-



                                                   35
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 36 of 63



Petition Subordinated Financing Documents or disgorged; provided, however, that the Pre-

Petition Subordinated Lender reserves its rights to assert defenses to any such arguments and to

otherwise oppose any such recharacterization or application.

VI.     Carve Out.

        A.      Carve-Out.        The DIP Liens, DIP Superpriority Claims, Adequate Protection

Liens, and First Lien Adequate Protection Claims, and any other liens or claims granted by this

Final Order shall be subject only to the right of payment and priority of the following expenses

(collectively, the “Carve-Out”), to the extent provided herein:

                (1)         the allowed administrative expenses pursuant to 28 U.S.C. § 1930 for fees

payable to the U.S. Trustee or to the Court, unless otherwise ordered by the Court; and

                (2)         the allowed fees and expenses actually incurred by persons or firms

retained by the Debtors or the Committee on or after the Petition Date whose retention is

approved by the Bankruptcy Court pursuant to section 327, 328, 363, or 1103 of the Bankruptcy

Code (each a “Professional” and collectively, the “Professionals”) in a cumulative, aggregate

sum of (i) for the period prior to the occurrence of the delivery of a Carve-Out Trigger Notice (as

defined below), an amount not to exceed the lesser of (A) the aggregate weekly amounts

budgeted to be funded in advance for each such Professional for such week in accordance with

the Approved Budget (to the extent a Carve-Out Trigger Notice is delivered mid-week, pro-rated

for such week) and (B) the actual amount of such Allowed Professional Fees for each

Professional incurred on or after the Petition Date up through and including the date a Carve-Out

Trigger Notice is delivered (“Allowed Professional Fees”), subject in all respects to the terms of

this Final Order, and any other interim or other compensation order entered by the Bankruptcy

Court (the “Interim Compensation Procedures”). The Carve-Out shall include all Allowed



                                                    36
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 37 of 63



Professional Fees that are incurred or earned (i) at any time before delivery of a Carve-Out

Trigger Notice, whether allowed by the Bankruptcy Court prior to or after delivery of a Carve-

Out Trigger Notice, subject and limited in all respects to the amounts set forth in the Approved

Budget for payment of such Professionals; and (ii) beginning the first day after the delivery by

the DIP Agent of written notice (which for the avoidance of doubt may be by electronic mail) of

the occurrence of an Event of Default (the “Carve-Out Trigger Notice”) to the Debtors, the

Debtors’ counsel, and counsel for the Committee, the fees and expenses incurred by the

Professionals retained by the Debtors and the Committee in an aggregate amount not to exceed

$100,000 (the “Post-EOD Carve-Out Amount”) (the aggregate amount of clauses (1) and (2),

collectively, the “Carve-Out Cap”); provided, however the Carve-Out shall not include any

bonus, sale transaction fees, success fees, completion fees, substantial contribution fees, or any

other fees of similar import of any of the Professionals. Notwithstanding the foregoing, the

Carve-Out Trigger Notice shall be deemed to have been delivered to the required notice parties

on the Termination Date.

                (3)         Subject to the terms of this Final Order, the Carve-Out Cap shall be

allocated on a Professional by Professional basis based on the amounts budgeted to be funded in

advance for each Professional pursuant to the Budget. For the avoidance of doubt, to the extent

the budgeted amounts for a Professional for any Budget period exceed the actual fees and

expenses incurred by such Professional for that period, the excess may be carried forward to a

later Budget period or backward to a prior Budget period to be applied to any fees or expenses

that exceeded budgeted amounts for such prior or later period.

        B.      Excluded Professional Fees. Notwithstanding anything to the contrary in this

Final Order, neither the Carve-Out, nor the proceeds of any Revolving Advances or DIP



                                                  37
074658.19016/121742149v.3
              Case 19-11842-LSS         Doc 223        Filed 09/13/19   Page 38 of 63



Collateral shall be used to pay any Allowed Professional Fees or any other fees or expenses

incurred by any Professional in connection with any of the following: (a) an assertion or joinder

in any claim, counter-claim, action, proceeding, application, motion, objection, defense, or other

contested matter seeking any order, judgment, determination, or similar relief: (i) challenging

the legality, validity, priority, perfection, or enforceability of the Pre-Petition Obligations, the

Post-Petition Obligations or Pre-Petition Subordinated Obligations, or the Pre-Petition ABL

Agent’s, DIP Agent’s or Pre-Petition Subordinated Lender’s respective liens on and security

interests in any of the Pre-Petition Collateral, DIP Collateral, or Subordinated Collateral, as

applicable, (ii) seeking to invalidate, set aside, avoid, or subordinate, in whole or in part, the Pre-

Petition Obligations or Pre-Petition Subordinated Obligations, or Post-Petition Obligations or the

Pre-Petition ABL’s, DIP Agent’s or Pre-Petition Subordinated Lender’s respective liens on and

security interests in the Pre-Petition Collateral, the DIP Collateral, or Subordinated Collateral, as

applicable, or (iii) preventing, hindering or delaying the Pre-Petition ABL Agent’s, DIP Agent’s

or Pre-Petition Subordinated Lender’s respective assertion or enforcement of any lien, claim,

right, or security interest or realization upon any Pre-Petition Collateral or DIP Collateral, as

applicable, in accordance with the terms and conditions of this Final Order, (b) a request to use

the Cash Collateral (as such term is defined in Bankruptcy Code section 363) without the prior

written consent of the Pre-Petition ABL Agent, the DIP Agent and the Pre-Petition Subordinated

Lender, except to the extent expressly permitted herein, (c) a request for authorization to obtain

debtor-in-possession financing or other financial accommodations pursuant to Bankruptcy Code

section 364(c) or (d), other than from the DIP Secured Parties, without the prior written consent

of the DIP Agent unless such other debtor-in-possession financing or financial accommodation is

used, in part, to indefeasibly pay and satisfy in full all Pre-Petition Obligations and Post-Petition



                                                  38
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 39 of 63



Obligations owed respectively to the Pre-Petition ABL Secured Parties and DIP Secured Parties,

(d) the commencement or prosecution of any action or proceeding of any claims, causes of

action, or defenses against the Pre-Petition Secured Parties, the DIP Secured Parties, or the Pre-

Petition Subordinated Lender or any of their respective officers, directors, employees, agents,

attorneys, affiliates, successors, or assigns, including, without limitation, any attempt to avoid

any claim, lien, or interest of, or obtain any recovery from any of the Pre-Petition ABL Secured

Parties, the DIP Secured Parties or the Pre-Petition Subordinated Lender, under Chapter 5 of the

Bankruptcy Code; provided, however, that, subject to the Carve-Out Cap, an amount not to

exceed $50,000.00 in the aggregate of the indebtedness incurred pursuant to the DIP Facility

may be used to pay the Allowed Professional Fees of the Committee to investigate (but not

prosecute) claims against and possible objections with respect to the Pre-Petition Obligations

and/or the Pre-Petition Subordinated Obligations, and the pre-petition liens and security interests

of, the Pre-Petition ABL Secured Parties and Pre-Petition Subordinated Lender (including,

without limitation, issues regarding validity, perfection, priority, or enforceability of the secured

claims of the Pre-Petition ABL Secured Parties and Pre-Petition Subordinated Lender); provided

further, however, that any fees incurred by the Debtors, the Committee, or any other Professional

contesting whether an Event of Default under the DIP Facility has occurred shall not constitute

Excluded Professional Fees, but shall be subject to the Approved Budget.

        C.      Carve-Out Reserve. At the DIP Agent’s sole discretion, the DIP Agent may at

any time establish (and adjust) a reserve against the amount of Revolving Advances or other

credit accommodations that would otherwise be made available to the Debtors in respect of the

Carve-Out, provided, however, that the setting (or adjustment) of any such reserve shall not

diminish the Carve-Out Cap. Nothing contained herein shall limit, modify, or restrict in any way



                                                 39
074658.19016/121742149v.3
              Case 19-11842-LSS          Doc 223     Filed 09/13/19   Page 40 of 63



the DIP Agent’s rights to establish (and adjust) any other reserves in accordance with the DIP

Financing Documents.

        D.      Payment of Carve-Out.

                (1)         The Debtors shall maintain an escrow account with Young Conaway

Stargatt & Taylor (“YCST”) for the payment of Allowed Professional Fees (the “Carve-Out

Reserve Account”) which account shall be funded by or on behalf of the Debtors, including

through borrowings under the DIP Credit Agreement, in accordance with the Approved Budget

on a weekly basis, in advance, until the delivery of a Carve-Out Trigger Notice, provided that for

this purpose borrowing availability must exist under the DIP Credit Agreement. Upon the

occurrence and during the continuance of an Event of Default, the Carve-Out Reserve Account

may continue to be funded at the DIP Agent’s option, up to the Carve-Out Cap. From funds in

the Carve-Out Reserve Account, YCST shall pay Allowed Professional Fees to the Professionals,

as applicable, in compliance with the Interim Compensation Procedures and in the manner set

forth in this Final Order in accordance with the Budget; provided, however, that, prior to

payment in full of the Pre-Petition Obligations, as applicable, and Post-Petition Obligations and

termination of the Carve-Out, to the extent that Allowed Professional Fees that have accrued

from the Petition Date through and including the date a Carve-Out Trigger Notice is delivered

are less than the amounts funded into the Carve-Out Reserve Account, the excess amounts in the

Carve-Out Reserve Account shall be applied (a) first to fund the Post EOD Carve-Out Amount,

and (b) second remitted to the DIP Agent to apply to reduce either or both the Pre-Petition

Obligations and the Post-Petition Obligations at DIP Agent’s sole discretion. For the avoidance

of doubt, (a) in making payments from the Carve-Out Reserve Account, YCST shall be entitled

to conclusively rely upon written certifications of each Professional as to the amount due and



                                                40
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 41 of 63



owing to such Professional from the Carve-Out Reserve Account and in accordance with the

Budget and shall have no liability to any party based upon its reliance on such certifications; and

(b) in no circumstances shall YCST be obligated to pay any Professional other than from funds

held, from time to time, in the Carve-Out Reserve Account. Provided that the amounts DIP

Agent is obligated to allocate to Professionals as required in this Section VI has been funded, all

obligations of the DIP Secured Parties and Pre-Petition ABL Secured Parties with respect to the

Carve-Out shall be terminated. Notwithstanding anything to the contrary contained in this Final

Order, the Carve-Out and all obligations of the DIP Secured Parties and Pre-Petition ABL

Secured Parties with respect to the Carve-Out shall be terminated upon the payment in full and

satisfaction of the Pre-Petition Obligations and the Post-Petition Obligations.

                (2)         The Carve-Out Cap shall be reduced on a dollar-for-dollar basis on a

weekly basis by the amounts actually funded into the Carve-Out Reserve Account. To the extent

the Carve-Out Reserve Account has not been funded in accordance with the Approved Budget

prior to the delivery of a Carve-Out Trigger Notice, the DIP Agent, on behalf of the DIP

Lenders, shall remit the difference to the Carve-Out Reserve Account solely from DIP Collateral

proceeds. Payment of any amounts on account of the Carve-Out, whether by or on behalf of the

DIP Agent or any DIP Lender, shall not and shall not be deemed to reduce the Pre-Petition

Obligations or the Post-Petition Obligations, and shall not and shall not be deemed to

subordinate any of the DIP Secured Parties’ liens and security interests in the DIP Collateral or

the DIP Superpriority Claim to any junior pre- or post-petition lien, interest or claim in favor of

any other party. No DIP Secured Party shall, under any circumstance, be responsible for the

direct payment or reimbursement of any fees or disbursements of any Professionals incurred in

connection with the Cases or Successor Cases (as hereinafter defined) under any chapter of the



                                                  41
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 42 of 63



Bankruptcy Code, and nothing in this Section VI shall be construed to obligate any DIP Secured

Party, in any way, to pay compensation to or to reimburse expenses of any Professional, or to

ensure that the Debtors have sufficient funds to pay such compensation or reimbursement.

                (3)         Nothing herein shall be construed as a consent to the allowance of the fees

and expenses of any Professional or shall affect the right of the Pre-Petition ABL Secured

Parties, the DIP Secured Parties and/or the Pre-Petition Subordinated Lender to object to the

allowance and payment of such fees and expenses. So long as no Event of Default has occurred

or is continuing, the Debtors shall be permitted to pay fees and expenses allowed and payable

pursuant to an Order of the Bankruptcy Court, including any Order approving Interim

Compensation Procedures, under sections 330 and 331 of the Bankruptcy Code, as the same may

be due and payable, solely to the extent set forth in the Approved Budget and not to exceed the

amounts set forth in the Approved Budget, provided that any such payment shall be subject to

entry of a final order of the Bankruptcy Court of each Professional’s final application for

allowance of such fees and expenses.

VII.    Right to Credit Bid. In connection with any sale of assets by any Debtor outside of the

ordinary course of business, the Pre-Petition ABL Agent, on behalf of the Pre-Petition ABL

Lenders, and the DIP Agent, on behalf of the DIP Lenders, as the case may be, shall be entitled

to credit bid all or any part of the outstanding amount of the Pre-Petition Obligations and/or Post-

Petition Obligations, as applicable, in respect of any such sale, subject in each instance to section

363(k) of the Bankruptcy Code. Upon the later to occur of (i) the Payment in Full (as such term

is defined in the Pre-Petition Subordinated Note) of the Pre-Petition Obligations and Post-

Petition Obligations outstanding under the Pre-Petition Financing Documents and the DIP

Financing Documents, as applicable, and (ii) the expiration of the Challenge Period with no



                                                    42
074658.19016/121742149v.3
               Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 43 of 63



Challenge having been asserted or threatened, the Pre-Petition Subordinated Lender shall be

entitled to credit bid all or any part of the outstanding amount of the Pre-Petition Subordinated

Obligations, as applicable, in respect of such sale, subject in each instance to section 363(k) of

the Bankruptcy Code.

VIII. Default; Rights and Remedies; Relief from Stay.

        A.      Events of Default. The following shall constitute an “Event of Default” under this

Final Order:

                (1)         The occurrence of any Event of Default as defined and under the DIP

Credit Agreement.

                (2)         The sale of all or substantially all of the Debtors’ Property without

indefeasible payment in full of the Pre-Petition Obligations and Post-Petition Obligations.

        B.      Rights and Remedies Upon Event of Default/Relief from Stay.

                (1)         Upon the occurrence of and during the continuance of an Event of Default,

and without the necessity of seeking relief from the automatic stay or any further Order of the

Bankruptcy Court (i) the DIP Agent and DIP Lenders shall no longer have any obligation to

make any Revolving Advances (or otherwise extend credit) under the DIP Facility; (ii) all

amounts outstanding under the DIP Financing Documents shall, at the option of the DIP Agent,

be accelerated and become immediately due and payable; (iii) the DIP Agent and the Pre-Petition

ABL Agent shall be entitled to immediately terminate the Debtors’ right to use Cash Collateral,

without further application or order of this Court, provided, however, that the Debtors shall have

the right to use Cash Collateral to pay their weekly ordinary course payroll included in the

Approved Budget through and including the date immediately following the date on which such

Event of Default occurs, (iv) the Debtors shall be bound by all post-default restrictions,



                                                    43
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 44 of 63



prohibitions, and other terms as provided in this Final Order, the DIP Credit Agreement and the

other DIP Financing Documents and the Pre-Petition ABL Financing Documents, (v) the DIP

Agent shall be entitled to charge the default rate of interest under the DIP Credit Agreement and

(vi) subject only to the notice requirement set forth in Section VIII(B)(2) below, both the DIP

Agent and the Pre-Petition ABL Agent shall be entitled to take any other act or exercise any

other right or remedy as provided in this Final Order, the DIP Financing Documents, the Pre-

Petition ABL Financing Documents, or applicable law, including, without limitation, setting off

any Post-Petition Obligations or Pre-Petition Obligations with DIP Collateral, Pre-Petition

Collateral or proceeds in the possession of any Pre-Petition ABL Secured Party or DIP Lender,

and enforcing any and all rights and remedies with respect to the DIP Collateral or Pre-Petition

Collateral, as applicable.

                (2)         Without further notice, application or order of this Court, upon the

occurrence and during the continuance of an Event of Default, and after providing five (5)

business days’ prior written notice thereof (which five (5) business day period only applies to the

DIP Collateral enforcement remedies described below) to counsel for the Debtors, counsel for

the Committee, the U.S. Trustee, and counsel to the Pre-Petition Subordinated Lender, the DIP

Agent for the benefit of itself and the DIP Lenders, and the Pre-Petition ABL Agent, for the

benefit of itself and the other Pre-Petition ABL Secured Parties, as applicable, shall be entitled to

take any action and exercise all rights and remedies provided to them by this Final Order, the

DIP Financing Documents or the Pre-Petition ABL Financing Documents, or applicable law,

unless otherwise ordered by this Court, as the DIP Agent or the Pre-Petition ABL Agent, as

applicable, may deem appropriate in their sole discretion to, among other things, proceed against

and realize upon the DIP Collateral (including the Pre-Petition Collateral) or any other assets or



                                                  44
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 45 of 63



properties of the Debtors’ Estates upon which the DIP Agent, for the benefit of itself and the DIP

Lenders, and the Pre-Petition ABL Agent, for the benefit of itself and the other Pre-Petition ABL

Secured Parties, has been or may hereafter be granted liens or security interests to obtain the full

and indefeasible payment of all the Pre-Petition Obligations and Post-Petition Obligations.

Notwithstanding the foregoing or anything in Section VIII(B)(1) above, DIP Agent may continue

to apply proceeds received into the lockbox or collection account to reduce the Pre-Petition

Obligations or the Post-Petition Obligations in any order at the sole discretion of the DIP Agent

during such five (5) business day period. During such five business days period, either or both

the Debtors and the Committee shall be entitled to seek an emergency hearing with the Court.

        Additionally, upon the occurrence and during the continuance of an Event of Default and

the exercise by the DIP Agent or the Pre-Petition ABL Agent of their respective rights and

remedies under this Final Order, the DIP Financing Documents, or Pre-Petition ABL Financing

Documents, provided that the Debtors and the DIP Agent agree upon a mutually acceptable wind

down budget, the Debtors shall cooperate with the DIP Agent in the exercise of rights and

remedies and assist the DIP Agent in effecting any sale or other disposition of the DIP Collateral

required by the DIP Agent, including any sale of DIP Collateral pursuant to Bankruptcy Code

section 363 or assumption and assignment of DIP Collateral consisting of contracts and leases

pursuant to Bankruptcy Code section 365, in each case, upon such terms that are acceptable to

the DIP Agent.

                (3)         Upon the occurrence and during the continuance of an Event of Default,

and subject to the five business day notice provision provided above, in connection with a

liquidation of any of the DIP Collateral, the DIP Agent (or any of its employees, agents,

consultants, contractors, or other professionals) shall have the right, at the sole cost and expense



                                                   45
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 46 of 63



of the Debtors, to: (i) enter upon, occupy, and use any real or personal property, fixtures,

equipment, leasehold interests, or warehouse arrangements owned or leased by the Debtors;

provided, however, the DIP Agent and Pre-Petition ABL Agent may only be permitted to do so

in accordance with (a) existing rights under applicable non-bankruptcy law, including, without

limitation, applicable leases, (b) any pre-petition (and, if applicable, post-petition) landlord

waivers or consents, or (c) further order of the Court on motion and notice appropriate under the

circumstances; and (ii) use any and all trademarks, tradenames, copyrights, licenses, patents,

equipment or any other similar assets of the Debtors, or assets which are owned by or subject to

a lien of any third party and which are used by the Debtors in their businesses, provided,

however, DIP Agent may use such assets upon entry of this Final Order to the extent permitted

by applicable non-bankruptcy law. The DIP Agent and the DIP Lenders will be responsible for

the payment of any applicable fees, rentals, royalties, or other amounts owing to such lessor,

licensor or owner of such property (other than the Debtors) for the period of time that the DIP

Agent actually occupies any real property or uses the equipment or the intellectual property (but

in no event for any accrued and unpaid fees, rentals, or other amounts owing for any period prior

to the date that the DIP Agent actually occupies or uses such assets or properties).

                (4)         The rights and remedies of the DIP Agent specified herein are cumulative

and not exclusive of any rights or remedies that the DIP Agent and/or Pre-Petition ABL Agent

may have under the DIP Financing Documents, Pre-Petition ABL Financing Documents, or

otherwise and may be exercised in whole or in part in any order. The fourteen-day stay

provisions of Bankruptcy Rules 6004(h) and 4001(a)(3) are hereby waived.

                (5)         Upon the later to occur of (i) the Payment in Full (as such term is defined

in the Pre-Petition Subordinated Note) of the respective Pre-Petition Obligations and Post-



                                                    46
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223       Filed 09/13/19   Page 47 of 63



Petition Obligations outstanding under the Pre-Petition Financing Documents and the DIP

Financing Documents, as applicable, and (ii) the expiration of the Challenge Period with no

Challenge having been asserted or threatened, the Pre-Petition Subordinated Lender shall

succeed to the rights of the DIP Agent and/or Pre-Petition ABL Agent, as applicable, set forth in

this Paragraph VIII(B).

        C.      Relief from Stay. For the purpose of exercising rights, options and remedies set

forth in this Section VIII, upon expiration of the five business-day period set forth in Section

VIII(B)(2), unless otherwise ordered by the Court, the Pre-Petition ABL Agent, on behalf of the

other Pre-Petition ABL Secured Parties, and DIP Agent, on behalf of the other DIP Secured

Parties, shall be automatically and completely relieved from the effect of any stay under

Bankruptcy Code section 362, any other restriction on the enforcement of their liens upon and

security interests in the DIP Collateral or any other rights granted to them, or any of them,

pursuant to the terms and conditions of the DIP Financing Documents, the Pre-Petition ABL

Financing Documents or this Final Order.

        D.      Waiver Agreements. All rights, options, and remedies granted to the Pre-Petition

ABL Agent or DIP Agent in either or both of any landlord or warehouseman’s waiver and/or

consent executed and delivered in connection with the Pre-Petition Obligations and Pre-Petition

ABL Credit Agreement, including the right to access any premises leased by Debtors and access

the Pre-Petition Collateral, shall be deemed to be continuing, enforceable and applicable to and

binding upon the landlords and other parties to such waiver or consent agreements with respect

to the Pre-Petition Collateral and DIP Collateral.

IX.     Challenges to Pre-Petition Obligations.

        A.      The Debtors have admitted, stipulated, and agreed to the various stipulations and



                                                47
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 48 of 63



admissions contained in this Final Order, including, without limitation, the stipulations and

admissions included in paragraph D of the Findings of Fact and Conclusions of Law (the

“Paragraph D Stipulations”), which stipulations and admissions are and shall be binding upon

the Debtors and any successors thereto (other than with respect to a successor Trustee appointed

before the expiration of the Initial Challenge Period, which successor Trustee shall be bound by

the Paragraph D Stipulations upon expiration of the Challenge Period, as provided in this

paragraph) in all circumstances. The stipulations and admissions contained in this Final Order,

including without limitation, the Paragraph D Stipulations, shall also be binding upon the

Debtors’ Estates and all other parties in interest, including the Committee or any chapter 7 or

chapter 11 trustee appointed or elected for any of the Debtors (a “Trustee”), for all purposes

unless (a) (i) any party in interest other than the Committee, no later than the date that is seventy

five (75) days from entry of the Interim Order, (ii) the Committee, no later than sixty (60) days

from the appointment of the Committee with respect the Pre-Petition ABL Secured Parties and

the Pre-Petition Obligations, and (iii) the Committee, no later than ninety (90) days from

appointment of the Committee (or such later date ordered by the Court following a motion filed

by this deadline) with respect the Pre-Petition Subordinated Lender and the Pre-Petition

Subordinated Obligations (as applicable for clauses (i), (ii), and (iii), the “Initial Challenge

Period”) has properly filed an adversary proceeding as required under the Bankruptcy Rules (x)

challenging the amount, validity, enforceability, priority or extent of the Pre-Petition

Obligations, the liens of the Pre-Petition Agent on the Pre-Petition Collateral securing the Pre-

Petition Obligations, the Pre-Petition Subordinated Obligations or the liens of the Pre-Petition

Subordinated Lender to secure the Pre-Petition Subordinated Obligations or (y) otherwise

asserting any other claims, counterclaims, causes of action, objections, contests or defenses



                                                 48
074658.19016/121742149v.3
              Case 19-11842-LSS       Doc 223       Filed 09/13/19   Page 49 of 63



against the Pre-Petition ABL Agent and/or any other Pre-Petition ABL Secured Party and/or the

Pre-Petition Subordinated Lender on behalf of the Debtors’ Estates ((x) and (y), collectively,

referred to herein as “Challenges”), and (b) the Court rules in favor of the plaintiff sustaining

any such challenge or claim in any such duly filed adversary proceeding or contested matter;

provided that, as to the Debtors, all such Challenges are hereby irrevocably waived and

relinquished effective as of the Petition Date. If during the Initial Challenge Period, the

Committee or other third party files a motion for standing with a draft complaint identifying and

describing all Challenge(s) consistent with applicable law and rules of procedure, the Initial

Challenge Period will be tolled for the Committee or other third party solely with respect to the

Challenge(s) asserted in the draft complaint until three (3) business days from the entry of an

order granting the motion for standing to prosecute such Challenge(s) described in the draft

complaint and permitted by the Court (the “Extended Challenge Period”, together with the

Initial Challenge Period, the “Challenge Period”). If standing is denied by the Court, the

Challenge Period shall be deemed to have expired. If no such Challenge or motion for standing,

as applicable, is timely filed prior to the expiration of the Initial Challenge Period, without

further order of the Court: (1) the Debtors’ stipulations, admissions and releases contained in

this Final Order (including the Paragraph D Stipulations and the releases set forth in Section

X(B) below) shall be binding on all parties in interest, including the Debtors’ Estates, the

Committee, and any subsequently appointed Trustee, case fiduciary, or successors and assigns;

(2) the Pre-Petition Obligations and Pre-Petition Subordinated Obligations shall constitute

allowed claims, not subject to counterclaim, setoff, subordination, recharacterization, defense or

avoidance, for all purposes in these Cases and any subsequent chapter 7 case; (3) the Pre-Petition

ABL Agent’s liens and the respective Pre-Petition Subordinated Lender’s liens on the Pre-



                                               49
074658.19016/121742149v.3
              Case 19-11842-LSS         Doc 223        Filed 09/13/19    Page 50 of 63



Petition Collateral shall be deemed to have been, as of the Petition Date, and to be, legal, valid,

binding, perfected, and with the priority specified in the Paragraph D Stipulations, not subject to

defense, counterclaim, recharacterization, subordination or avoidance; and (4) the Pre-Petition

Obligations, the Pre-Petition ABL Secured Parties’ liens on the Pre-Petition Collateral, the Pre-

Petition Subordinated Obligations, the Pre-Petition Subordinated Lender’s liens on the Pre-

Petition Collateral, as applicable; and the Pre-Petition Secured Parties (and their respective

agents, affiliates, subsidiaries, directors, officers, representatives, attorneys or advisors) shall not

be subject to any other or further challenge by the Committee or any other party in interest, and

the Committee or party in interest shall be enjoined from seeking to exercise the rights of the

Debtors’ Estates, including without limitation, any successor thereto (including, without

limitation, any estate representative or a Trustee, whether such Trustee is appointed or elected

prior to or following the expiration of the Initial Challenge Period); provided that if the Cases are

converted to chapter 7 or a Trustee is appointed prior to the expiration of the Initial Challenge

Period, any such estate representative or Trustee shall receive the full benefit of the later of (a)

the expiration of the Initial Challenge Period and (b) thirty (30) days from the appointment of

such estate representative or Trustee, subject to the limitations described herein. If any Challenge

or motion for standing, as applicable, is timely and properly filed prior to the expiration of the

Initial Challenge Period, the releases, stipulations and admissions contained in this Final Order,

including without limitation, in the Paragraph D Stipulations, of this Final Order, shall

nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph)

on the Committee and any other person, including any Trustee appointed in any Case(s) or any

subsequently converted bankruptcy case(s) of any Debtors (collectively, the “Successor Cases”),

as applicable, except as to any such findings and admissions that were expressly challenged in



                                                  50
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 51 of 63



the original complaint initiating the adversary proceeding and excluding any amended or

additional claims that may or could have been asserted thereafter through an amended complaint

under FRCP 15 or otherwise. Nothing in this Final Order vests or confers on any person,

including the Committee, any Trustee, or any other party in interest, standing or authority to

pursue any cause of action belonging to the Debtors or their Estates. This stipulation shall be

binding upon the Debtors, their Estates, all parties in interest in the Cases and their respective

successors and assigns, including any Trustee or other fiduciary appointed in the Cases or

Successor Cases and shall inure to the benefit of the Pre-Petition Secured Parties and the Debtors

and their respective successors and assigns.     For the avoidance of doubt, Challenges may be

filed against one or more of the Pre-Petition ABL Secured Parties and/or Pre-Petition

Subordinated Lender without filing Challenges against each of the other parties and likewise the

Challenge Period may expire as to some but not all of the Pre-Petition Secured Parties if a

Challenge is filed against one or more of the Pre-Petition Secured Parties but not all of them.

        Notwithstanding anything to the contrary contained in this Final Order, this Court

expressly reserves the right to unwind the discretionary roll-up of the Pre-Petition Obligations

into Post-Petition Obligations or to order other appropriate relief against the Pre-Petition ABL

Agent and the Pre-Petition ABL Lenders in the event there is a timely (in accordance with this

Section IX) and successful Challenge by any party in interest to the validity, enforceability,

extent, perfection or priority of the Pre-Petition ABL Agent’s liens in the Pre-Petition Collateral,

or to the amount, validity, enforceability of the Pre-Petition Obligations.

X.      Debtors’ Waivers and Releases.

        A.      Section 506(c) Claims and 552(b) Equities.             No costs or expenses of

administration which have been or may be incurred in the Cases or Successor Cases at any time



                                                 51
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223      Filed 09/13/19   Page 52 of 63



shall be charged against any of the Pre-Petition Secured Parties or the DIP Secured Parties their

respective claims or the DIP Collateral, Pre-Petition Collateral, as applicable, pursuant to

Bankruptcy Code section 506(c) without the prior written consent of the DIP Agent (and no such

consent shall be implied from any other action, inaction or acquiescence by the DIP Agent or any

DIP Lender); provided that, to the extent rent (“Stub Rent”) for the period from the Petition

Date through August 31, 2019 or such shorter period as the Court orders based on an earlier lease

rejection (collectively, the “Stub Rent Period”), owed to the landlords of locations that operated

and sold Debtors’ inventory on a post-petition basis (each a “Landlord” and collectively, the

“Landlords”) is not paid by the Debtors on or before the closing of the sale of the Going

Concern Assets in accordance with the Approved Budget, the Debtors shall retain their right, if

any, to assert that such Stub Rent should be paid from the Collateral of the DIP Lenders, the Pre-

Petition ABL Lenders, and Subordinated Lender, and the Debtors, Prepetition ABL Agent, the

DIP Agent, and Subordinated Lender shall retain their respective rights to object to any such

assertion. The Pre-Petition Secured Parties and DIP Lenders shall each be entitled to all of the

rights and benefits of Bankruptcy Code section 552(b), and the “equities of the case” exception

under Bankruptcy Code section 552(b) shall not apply to the Pre-Petition Secured Parties and

DIP Lenders with respect to proceeds, products, offspring or profits of any of the Pre-Petition

Collateral or DIP Collateral, as applicable.

        B.      Release.

                (1)         In consideration of and as a condition to the DIP Agent and the DIP

Lenders making Revolving Advances, consent to use of Cash Collateral (including the Pre-

Petition Subordinated Lender’s consent to use of Cash Collateral and further subordination of its

rights as provided herein) and providing other credit and financial accommodations to the



                                                  52
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 53 of 63



Debtors pursuant to the provisions of this Final Order and the DIP Financing Documents, each

Debtor, on behalf of itself, and successors and assigns and such Debtor’s Estate (collectively,

“Releasors”), subject only to Section IX above, hereby absolutely releases and forever

discharges and acquits (i) each Pre-Petition ABL Secured Party, (ii) the respective successors,

participants, and assigns of each Pre-Petition ABL Secured Party, (iii) the present and former

shareholders, affiliates, subsidiaries, divisions, and predecessors of each Pre-Petition ABL

Secured Parties, (iv) the Pre-Petition Subordinated Lender, and (v) the directors, officers,

attorneys, employees, and other representatives of the parties identified in clauses (i) through (iv)

but solely in their capacity as such and not in any other capacity (the parties identified in clauses

(i) through (v) being hereinafter referred to collectively as “Releasees”) of and from any and all

claims, demands, causes of action, suits, covenants, contracts, controversies, agreements,

promises, sums of money, accounts, bills, reckonings, damages, and any and all other claims,

counterclaims, cross claims, defenses, rights of set-off, demands, and liabilities whatsoever

(individually, a “Pre-Petition Released Claim” and collectively, “Pre-Petition Released

Claims”) of every kind, name, nature and description, known or unknown, foreseen or

unforeseen, matured or contingent, liquidated or unliquidated, primary or secondary, suspected

or unsuspected, both at law and in equity, which, including, without limitation, any so-called

“lender liability” claims or defenses, that any Releasor may now or hereafter own, hold, have, or

claim to have against Releasees, or any of them for, upon, or by reason of any nature, cause, or

thing whatsoever which arose or may have arisen at any time on or prior to the date of this Final

Order, in respect of the Debtors, the Pre-Petition Subordinated Obligations, the Pre-Petition

Obligations, the Pre-Petition ABL Financing Documents, and any Revolving Advances, Letters

of Credit, or other financial accommodations under the Pre-Petition ABL Financing Documents;



                                                 53
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 54 of 63



provided that such release shall not be effective with respect to the Debtors’ Estates until the

expiration of the Challenge Period. In addition, upon the indefeasible payment in full of all

Obligations (as defined in the DIP Credit Agreement) owed to the DIP Agent and the DIP

Lenders by the Debtors and termination of the rights and obligations arising under this Final

Order and the DIP Financing Documents (which payment and termination shall be on terms and

conditions acceptable to the DIP Agent), the DIP Agent and the DIP Lenders shall be

automatically deemed absolutely and forever released and discharged from any and all

obligations, liabilities, actions, duties, responsibilities, commitments, claims and causes of action

arising or occurring in connection with or related to the DIP Financing Documents or this Final

Order (whether known or unknown, direct or indirect, matured or contingent, foreseen or

unforeseen, due or not due, primary or secondary, liquidated or unliquidated).

                  (2)       Subject to Section IX with respect to all applicable parties other than the

Debtors, each Releasor hereby absolutely, unconditionally and irrevocably, covenants and agrees

with each Releasee that it will not sue (at law, in equity, in any regulatory proceeding or

otherwise) any Releasee on the basis of any Pre-Petition Released Claim released and discharged

by each Releasor pursuant to Section X(B)(1) above. If any Releasor violates the forgoing

covenant, Debtors agree to pay, in addition to such other damages as any Releasee may sustain

as a result of such violation, all attorneys’ fees and costs incurred by any Releasee as a result of

such violation.

XI.     Other Rights and Obligations.

        A.        No Modification or Stay of this Final Order. Based upon the record presented to

the Court by the Debtors, notwithstanding any reversal or modification on appeal of the

authorization to obtain credit or incur debt, or of a grant of a priority or lien under this Final



                                                    54
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 55 of 63



Order, the DIP Financing Documents or any term hereunder or thereunder, the DIP Agent and

the DIP Lenders shall retain and be entitled to all of the rights, remedies, privileges, and benefits

in favor of the DIP Agent and the DIP Lenders pursuant to Bankruptcy Code section 364(e).

        B.      Power to Waive Rights; Duties to Third Parties. The Pre-Petition ABL Secured

Parties, DIP Lenders and Pre-Petition Subordinated Lender shall have the right, in their

respective sole discretion, to waive any of the terms, rights and remedies provided or

acknowledged in this Final Order (“Lender Rights”) with respect to each of them, as applicable,

and shall have no obligation or duty to any other party with respect to the exercise or

enforcement, or failure to exercise or enforce, any Lender Right(s). Any waiver by any of them

of any Lender Rights shall apply solely to such party and to the Lender Right so waived and shall

not be or constitute a continuing waiver. Any delay in or failure to exercise or enforce any

Lender Right shall neither constitute a waiver of such Lender Right, nor cause or enable any

other party to rely upon or in any way seek to assert as a defense to any obligation owed by the

Debtors to any Pre-Petition Secured Party, any DIP Lender or the Pre-Petition Subordinated

Lender.

        C.      Disposition of Collateral. The Debtors shall not sell, transfer, lease, encumber or

otherwise dispose of any portion of the DIP Collateral without an order of this Court and the

written consent of the DIP Agent, except for sales of the Debtors’ inventory in the ordinary

course of their business or as otherwise permitted in the DIP Credit Agreement.

        D.      Inventory. The Debtors shall not, without the prior written consent of the DIP

Agent (and no such consent shall be implied, from any other action, inaction or acquiescence by

the DIP Agent or any DIP Lender), (a) enter into any agreement to return any inventory to any of

their creditors for application against any pre-petition indebtedness under any applicable



                                                 55
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223      Filed 09/13/19   Page 56 of 63



provision of Bankruptcy Code section 546, or (b) consent to any creditor exercising any setoff

against any of its pre-petition indebtedness based upon any such return pursuant to Bankruptcy

Code section 553(b)(l) or otherwise.

        E.      Reservation of Rights. The terms, conditions and provisions of this Final Order

are in addition to and without prejudice to the rights of the Pre-Petition ABL Secured Parties or

the DIP Lenders to pursue any and all rights and remedies under the Bankruptcy Code, the DIP

Financing Documents, the Pre-Petition ABL Financing Documents, or any other applicable

agreement or law, including, without limitation, rights to seek either or both adequate protection

and additional or different adequate protection, to seek relief from the automatic stay, to seek an

injunction, to oppose any request for use of cash collateral or granting of any interest in the DIP

Collateral or priority in favor of any other party, to object to any sale of assets, and to object to

applications for either or both allowance and payment of compensation of Professionals or other

parties seeking compensation or reimbursement from the Estates.

        F.      Modification of the Automatic Stay. The automatic stay under Bankruptcy Code

section 362(a) is hereby modified as necessary to effectuate all of the terms and provisions of

this Final Order and the DIP Financing Documents, including without limitation the application

of collections, authorization to make payments, granting of liens, and perfection of liens.

        G.      Binding Effect.

                (1)         The provisions of this Final Order, the DIP Financing Documents, the DIP

Superpriority Claim, DIP Liens, First Lien Adequate Protection Liens, Second Lien Adequate

Protection Liens, First Lien Adequate Protection Claims, and any and all rights, remedies,

privileges and benefits in favor of the DIP Agent, the DIP Lenders, the Pre-Petition ABL

Secured Parties or the Pre-Petition Subordinated Lender, provided or acknowledged in this Final



                                                   56
074658.19016/121742149v.3
              Case 19-11842-LSS           Doc 223       Filed 09/13/19   Page 57 of 63



Order, and any actions taken pursuant thereto, shall be effective immediately upon entry of this

Final Order pursuant to Bankruptcy Rules 6004(g) and 7062, shall continue in full force and

effect, and shall survive entry of any such other order, including, without limitation, any order

which may be entered confirming any plan of reorganization, converting one or more of the

Cases to any other chapter under the Bankruptcy Code, or dismissing one or more of the Cases.

                (2)         In accordance with Bankruptcy Code sections 105 and 349, the DIP

Agent’s, the DIP Lenders’, the Pre-Petition ABL Secured Parties, and Pre-Petition Subordinated

Lender, respective, liens on and security interests in the DIP Collateral shall continue in full

force and effect notwithstanding any order dismissing one or more of the Cases under

Bankruptcy Code section 1112 or otherwise, until the Pre-Petition Obligations, Post-Petition

Obligations, and Pre-Petition Subordinated Obligations, as applicable, owed to such parties,

respectively, are indefeasibly paid and satisfied in full. This Court shall retain jurisdiction, to the

extent permissible under applicable law, notwithstanding such dismissal, for the purposes of

enforcing the DIP Superpriority Claim, DIP Liens, First Lien Adequate Protection Liens, Second

Lien Adequate Protection Liens, and First Lien Adequate Protection Claims of the DIP Agent

and the DIP Lenders in the DIP Collateral.

                (3)         This Final Order shall be binding upon the Debtors, their Estates, all

parties in interest in the Cases and their respective successors and assigns, including any Trustee

or other fiduciary appointed in the Cases or any Successor Cases of any Debtors and shall inure

to the benefit of the Pre-Petition ABL Secured Parties, the Pre-Petition Subordinated Lender, the

DIP Lenders, the Debtors, and their respective successors and assigns, subject to the rights of any

Trustee pursuant to Section IX above.

        H.      Marshalling. In no event shall the DIP Agent, the DIP Lenders, or the Pre-



                                                   57
074658.19016/121742149v.3
              Case 19-11842-LSS         Doc 223        Filed 09/13/19   Page 58 of 63



Petition ABL Secured Parties be subject to the equitable doctrine of “marshalling” or any similar

doctrine with respect to the Pre-Petition Collateral or the DIP Collateral; provided, however, DIP

Collateral comprising Debtors’ leaseholds, commercial tort claims, and Avoidance Actions, and

the proceeds of each (collectively, the “Last-Out Collateral”), may be used by DIP Agent to

satisfy outstanding Obligations (as defined in the DIP Credit Agreement) only if the Obligations

are not indefeasibly paid in full from proceeds of DIP Collateral other than the Last-Out

Collateral. For the avoidance of doubt, the Pre-Petition ABL Lenders and the Pre-Petition

Subordinated Lender shall look last to the Last-Out Collateral in enforcing the First Lien

Adequate Protection Obligations and the Second Lien Adequate Protection Obligations.

        I.      Proofs of Claim. Notwithstanding the entry of an order establishing a bar date in

any of these Cases, or the conversion of these Cases to a case under chapter 7 of the Bankruptcy

Code, the Pre-Petition ABL Secured Parties and the Pre-Petition Subordinated Lender shall not

be required to file proofs of claim in any of the Cases or Successor Cases with respect to any of

the Pre-Petition Obligations, Adequate Protection Obligations, Adequate Protection Liens, Post-

Petition Obligations, DIP Liens, DIP Superpriority Claim, or any other claims or liens granted

hereunder or created hereby. The Pre-Petition ABL Agent, for the benefit of the other Pre-

Petition ABL Secured Parties, and Pre-Petition Subordinated Lender are hereby each authorized

and entitled, in its respective sole and absolute discretion, but in no event is required, to file (and

amend and/or supplement, as it sees fit) proofs of claim in each of the Cases on behalf of (x) all

of the Pre-Petition ABL Secured Parties in respect of the Pre-Petition Obligations and,

respectively, the Pre-Petition Subordinated Lender in respect of the Pre-Petition Subordinated

Obligations. Any proof of claim so filed shall be deemed to be in addition and not in lieu of any

other proof of claim that may be filed by any of the Pre-Petition ABL Secured Parties, or Pre-



                                                  58
074658.19016/121742149v.3
              Case 19-11842-LSS         Doc 223       Filed 09/13/19    Page 59 of 63



Petition Subordinated Lender, respectively. Any order entered by the Bankruptcy Court in

relation to the establishment of a bar date in any of the Cases will so provide.

        J.      Waiver of Bankruptcy Rule 6003(b), 6004(a) and 6004(h). The 21-day provision

of Bankruptcy Rule 6003(b), the notice requirements of Bankruptcy Rule 6004(a), and the 14

day stay of 6004(h) are hereby waived.

        K.      Order Controls. Unless this Final Order specifically provides otherwise, in the

event of a conflict between (a) the terms and provisions of the DIP Financing Documents or the

Pre-Petition ABL Financing Documents, as applicable, or the Pre-Petition Subordinated

Financing Documents, or (b) the terms and provisions of this Final Order, then in each case the

terms and provisions of this Final Order shall govern.

        L.      No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

        M.      Objections Overruled. All objections to the entry of this Final Order are, to the

extent not resolved or withdrawn, hereby overruled.

XII.    Miscellaneous.

        A.      Tax Liens. Notwithstanding any other provisions included in the Interim Order or

this Final Order, or any agreements approved hereby, any statutory liens (hereinafter, the “Tax

Liens”), if any, including business personal property liens, currently held by Bell County Tax

Appraisal District, The County of Williamson, Texas, Lubbock Central Appraisal District,

Arlington Independent School District, Pasadena Independent School District, Clear Creek

Independent School District, Fort Bend Independent School District, Fort Bend County Levee

Improvement District #2, Bexar County, Cypress-Fairbanks Independent School District, Dallas



                                                 59
074658.19016/121742149v.3
               Case 19-11842-LSS             Doc 223         Filed 09/13/19       Page 60 of 63



County, City of El Paso, Fort Bend County, City of Frisco, Harris County, Hidalgo County,

Lewisville Independent School District, City of McAllen, Nueces County, Tarrant County, and

Tom Green Central Appraisal District (collectively, the “Texas Taxing Authorities”) or arising

during the course of this case pursuant to applicable non-bankruptcy law, if any, shall neither be

primed by nor made subordinate to any liens granted to any party under the Interim Order or this

Final Order solely to the extent such Tax Liens are valid, senior, perfected, and unavoidable. All

parties’ rights to object to the priority, validity, amount, and extent of the claims and liens

asserted by the Texas Taxing Authorities are fully preserved. Furthermore, from the proceeds of

the sale of any of the affected locations in the state of Texas, the amount of $75,662.023 shall be

set aside by the Debtors in a segregated account as adequate protection for the asserted secured

claims of the Texas Taxing Authorities prior to the distribution of any proceeds to any other

creditor. The liens of the Texas Taxing Authorities, if any, shall attach to these proceeds to the

same extent and with the same priority as the liens they now hold against the property of the

Debtors. These funds shall be on the order of adequate protection and shall constitute neither the

allowance of the claims of the Texas Taxing Authorities, nor a cap on the amounts they may be

entitled to receive. These funds can be distributed only upon agreement between the Texas Tax

Authorities and the Debtors (with written prior notice to and an opportunity to object by DIP

Agent), or upon further order of the court noticed to the Texas Tax Authorities and DIP Agent.

3
   This amount is comprised of (i) $4,953.32 for estimated 2019 taxes for Bell County Tax Appraisal District and
The County of Williamson, Texas; (ii) $2,598.19 for estimated 2019 taxes for Lubbock Central Appraisal District;
(iii) $1,562.57 for estimated 2019 taxes for Arlington ISD; (iv) $1,925.69 for estimated 2019 taxes for Pasadena
ISD; (v) $1,475.97 for estimated 2019 taxes for Clear Creek ISD; (vi) $1,927.38 for estimated 2019 taxes for Fort
Bend ISD; (vii) $192.47 for estimated 2019 taxes for Fort Bend County LID #2; (viii) $14,053.21 for estimated
2019 taxes for Bexar County; (ix) $1,758.73 for estimated 2019 taxes for Cypress-Fairbanks ISD; (x) $6,810.39 for
estimated 2019 taxes for Dallas County; (xi) $3,698.80 for estimated 2019 taxes for City of El Paso; (xii) $1,037.52
for estimated 2019 taxes for Fort Bend County; (xiii) $445.71 for estimated 2019 taxes for City of Frisco; (xiv)
$12,049.72 for estimated 2019 taxes for Harris County; (xv) $3,395.96 for estimated 2019 taxes for Hidalgo County;
(xvi) $1,943.97 for estimated 2019 taxes for Lewisville ISD; (xvii) $791.07 for estimated 2019 taxes for City of
McAllen; (xviii) $5,448.06 for estimated 2019 taxes for Nueces County; (xix) $8,160.50 for estimated 2019 taxes
for Tarrant County; and (xx) $1,432.79 for estimated 2019 taxes for Tom Green Central Appraisal District.

                                                        60
074658.19016/121742149v.3
              Case 19-11842-LSS            Doc 223       Filed 09/13/19   Page 61 of 63



        B.      Comenity Program Agreement.

                (1)         Comenity Bank’s (“Comenity”) rights of setoff and/or recoupment, if any,

with respect to the Amended and Restated Private Label Credit Card Program Agreement

between Comenity and Avenue Stores LLC dated as of May 2, 2018, as amended from time to

time (the “Program Agreement”), solely to the extent such rights are valid, enforceable, and

non-avoidable: (i) shall not be affected, modified, waived, subordinated, or impaired in any way

by this Final Order, and (ii) shall not be made subject to, subordinated by, or pari passu with (x)

the DIP Liens, and/or the First Lien Adequate Protection Liens, and/or the Second Lien

Adequate Protection Liens, and/or (y) the DIP Superpriority Claim and/or the First Lien

Adequate Protection Claim.

                (2)         Comenity’s right to use the Debtors’ trademarks, service marks, and/or

other rights pertaining to the Debtors’ names as set forth in the Program Agreement shall not be

affected, modified, waived, or impaired in any way by this Final Order.

                (3)         All of Comenity’s rights, remedies, claims, defenses, and other relief

arising from or related to the Program Agreement (including, but not limited to, those set forth in

sections XII.B.(1) and B.(2) above) are expressly preserved and reserved.

                (4)         For the avoidance of doubt, nothing in this Section XII.B. (x) shall or is

intended to augment or diminish the rights and claims of Comenity as provided in the Program

Agreement, but rather is intended to maintain the status quo, and (y) is intended to negate or

impair the right of any party to challenge any rights or claims of Comenity and all of such rights

are preserved and reserved.


        C.      Westchester Fire Insurance Company. Nothing in this Final Order or any prior

financing and or Cash Collateral orders (collectively, the “Orders”) shall in any way subordinate


                                                    61
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223        Filed 09/13/19   Page 62 of 63



or affect any valid, enforceable,     perfected, and non-avoidable rights of Westchester Fire

Insurance Company or its past, present or future parents, subsidiaries or affiliates (the “Surety”)

as to: (a) any funds it is holding and/or being held for it presently or in the future, whether in

trust, as security, or otherwise, (b) any substitutions or replacements of said funds including

accretions to and interest earned on said funds, and (c) any letter of credit related to any

indemnity, collateral trust, bond or agreements between or involving the Surety and any of the

Debtors or any of the Debtors’ non-debtor affiliates (collectively (a) to (c), the “Surety Assets”).

Nothing in the Orders shall affect the rights of the Surety under any indemnity, collateral trust, or

related agreements between or involving the Surety and the Debtors or any of the Debtors’ non-

debtor affiliates as to the Surety Assets. In addition, nothing in the Orders shall subordinate or

affect any valid, enforceable, perfected, and non-avoidable (i) setoff and/or recoupment rights, or

(ii) lien rights of the Surety or of any party to whose rights the Surety, has or may become

subrogated therein, and/or (iii) subrogation or other common law rights of the Surety. If any

Surety Assets are being held by the Debtors and are used by them as cash collateral, then the

Surety may seek adequate protection of its interest in those Surety Assets, as that interest existed

on the Petition Date, and nothing in this Order shall bar the Surety from seeking, or the Court

from granting, such adequate protection. In addition, notwithstanding anything in the Orders to

the contrary, the rights, claims and defenses of the Debtors and of the Surety, including, but not

limited to, the Surety’s rights under any properly perfected liens and claims and/or claim for

equitable rights of subrogation, and rights of the Debtors and of any successors in interest to any

of the Debtors, and any creditors, to object to any such liens, claims and/or equitable

subordination and other rights, are fully preserved. Nothing herein is an admission by the Surety,

Pre-Petition ABL Agent, DIP Agent, or the Debtors, or a determination by the Bankruptcy Court,



                                                 62
074658.19016/121742149v.3
              Case 19-11842-LSS        Doc 223          Filed 09/13/19   Page 63 of 63



regarding any claims under any bonds or indemnity agreements, and all parties reserve any and

all rights and defenses in connection therewith.




       Dated: September 13th, 2019                       LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
                                                   63
074658.19016/121742149v.3
